Exhibit 10.16

 

EXECUTION VERSION

 

 

 

WILLIS ENGINE SECURITIZATION TRUST,

as issuer of Series 2008-A1 Notes,

 

and

 

WILLIS LEASE FINANCE CORPORATION,
as Administrative Agent,

 

and

 

THE PERSONS LISTED ON THE SIGNATURE PAGE HEREOF,

as the initial Series 2008-A1 Holders

 

--------------------------------------------------------------------------------

 

SERIES 2008-A1 NOTE PURCHASE AND LOAN AGREEMENT

 

Dated as of March 25, 2008

 

--------------------------------------------------------------------------------

 

SERIES 2008-A1 NOTES

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

 

DEFINITIONS

 

 

 

 

Section 1.01.

Definitions

2

Section 1.02.

Rules of Construction

4

 

 

 

ARTICLE II

 

 

 

 

PURCHASE AND SALE

 

 

 

 

Section 2.01.

Sale and Delivery of Series 2008-A1 Notes

4

Section 2.02.

Funding of Series 2008-A1 Loans

4

Section 2.03.

Closing

4

 

 

 

ARTICLE III

 

 

 

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF SERIES 2008-A1 HOLDERS

 

 

 

 

Section 3.01.

Conditions Precedent to Obligations of Initial Series 2008-A1 Holders to
Purchase Series 2008-A1 Notes

5

Section 3.02.

Conditions Precedent to Obligation of WEST to Issue Series 2008-A1 Notes

9

 

 

 

ARTICLE IV

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF WEST AND ADMINISTRATIVE AGENT

 

 

 

 

Section 4.01.

Representations and Warranties of WEST

10

Section 4.02.

Representations and Warranties of Administrative Agent

15

 

 

 

ARTICLE V

 

 

 

 

REPRESENTATIONS AND WARRANTIES OF SERIES 2008-A1 HOLDERS

 

 

 

 

Section 5.01.

Execution, Delivery, Binding Obligation

16

Section 5.02.

Securities Act

17

 

 

 

ARTICLE VI

 

 

 

 

CERTAIN COVENANTS OF PARTIES

 

 

 

 

Section 6.01.

Securities Act

19

Section 6.02.

Legal Conditions to Closing

19

 

--------------------------------------------------------------------------------


 

Section 6.03.

Expenses and Fees

19

Section 6.04.

Further Assurances

20

 

 

 

ARTICLE VII

 

 

 

 

INDEMNIFICATION

 

 

 

 

Section 7.01.

Indemnification by WEST

20

Section 7.02.

Indemnification by Administrative Agent

20

Section 7.03.

Procedure

20

Section 7.04.

Defense of Claims

21

 

 

 

ARTICLE VIII

 

 

 

 

MISCELLANEOUS

 

 

 

 

Section 8.01.

Amendments

21

Section 8.02.

Notices

21

Section 8.03.

No Waiver; Remedies

22

Section 8.04.

Binding Effect; Assignability; Continuing Obligation

22

Section 8.05.

GOVERNING LAW; JURISDICTION

22

Section 8.06.

Execution in Counterparts

23

Section 8.07.

Survival

23

Section 8.08.

Appointment of Agent for Service of Process

23

Section 8.09.

Table of Contents; Headings

23

Section 8.10.

WAIVER OF JURY TRIAL

23

Section 8.11.

USA PATRIOT Act

23

Section 8.12.

Severability

23

 

 

 

SCHEDULES

 

 

 

 

 

SCHEDULE 1

Addresses of Series 2008-A1 Holders

 

SCHEDULE 2

Commitments of Series 2008-A1 Holders

 

SCHEDULE 3

2008 Engines

 

 

 

 

EXHIBITS

 

 

 

 

 

EXHIBIT A

Form of Controlling Trustee Closing Date Certificate

 

EXHIBIT B

Form of Administrative Agent Closing Date Certificate

 

 

 

ii

--------------------------------------------------------------------------------


 

This SERIES 2008-A1 NOTE PURCHASE AND LOAN AGREEMENT (this “Agreement”), dated
as of March 25, 2008, is made among WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), WILLIS LEASE FINANCE CORPORATION, a Delaware
corporation, as Administrative Agent (the “Administrative Agent”), and the
Persons named on the signature page hereof as initial Series 2008-A1 Holders,
together with any Person that becomes a Series 2008-A1 Holder in accordance with
the terms hereof (the “Series 2008-A1 Holders”).

 

PREAMBLE

 

WHEREAS, WEST and Deutsche Bank Trust Company Americas, a New York banking
corporation, as indenture trustee (“Indenture Trustee”), entered into the
Indenture, dated as of August 9, 2005 (the “Original Indenture”), as thereafter
supplemented by the Series 2005-A1 Supplement, the Series 2005-A2 Supplement,
the Series 2005-B1 Supplement and the Series 2005-B2 Supplement and as amended
and restated in its entirety by the Amended and Restated Indenture, dated as of
December 13, 2007, between WEST and the Indenture Trustee (as supplemented by
the Supplements, and as amended, supplemented or otherwise modified from time to
time, the “Indenture”), as the Indenture was further supplemented by the
Series 2007-A2 Supplement and the Series 2007-B2 Supplement;

 

WHEREAS, the Series 2005-A1 Term Notes, Series 2005-A2 Warehouse Notes,
Series 2005-B1 Term Notes and Series 2005-B2 Warehouse Notes were issued on
August 9, 2005 pursuant to the Series 2005-A1 Supplement, the Series 2005-A2
Supplement, the Series 2005-B1 Supplement and the Series 2005-B2 Supplement,
respectively, and the Series 2007-A2 Warehouse Notes and Series 2007-B2
Warehouse Notes were issued on December 13, 2007 pursuant to the Series 2007-A2
Supplement and the Series 2007-B2 Supplement, respectively;

 

WHEREAS, the Controlling Trustees of WEST have authorized the issuance of a
Series of Additional Notes, to be issued as Series A Term Notes and designated
as “Willis Engine Securitization Trust Series 2008-A1 Floating Rate Secured
Notes”, the proceeds of which are to be used in part to refinance the
Series 2005-A2 Warehouse Notes and in part to fund the acquisition of the
Additional Engines described in Schedule 3 hereto (the “2008 Engines”); and

 

WHEREAS, WEST and the Indenture Trustee will enter into the Series 2008-A1
Supplement to the Indenture, to be dated as of March 28, 2008 (as it may be
amended or otherwise modified from time to time, the “Series 2008-A1
Supplement”), pursuant to which WEST is to issue the Series 2008-A1 Notes in the
initial Outstanding Principal Balance of $212,384,958;

 

WHEREAS, each of the Series 2008-A1 Holders is willing to make a Series 2008-A1
Loan to WEST in the amount of its Commitment on the Closing Date, and the
obligation of WEST to repay such Series 2008-A1 Loan to each Series 2008-A1
Holder will be represented by the Series 2008-A1 Note held by such
Series 2008-A1 Holder;

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereto agree as follows:

 

1

--------------------------------------------------------------------------------


 


ARTICLE I


 


DEFINITIONS


 

Section 1.01.    Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have the meaning set forth in the Indenture.  Whenever used
in this Agreement, the following words and phrases shall have the following
meanings, and the definitions of such terms are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such terms.

 

“Closing Date” means, subject to Section 2.03(a),  March 28, 2008 or, if later,
the date on which the conditions set forth in Section 3.01 hereof shall have
been satisfied.

 

“Commitment” shall mean (a), for all Series 2008-A1 Holders, $212,384,958 in the
aggregate, and (b), for each Series 2008-A1 Holder, the amount set forth
opposite the name of such Series 2008-A1 Holder in Schedule 2 attached hereto.

 

“Marketing Materials” means the investor presentations made to investors by or
on behalf of WEST (whether in person or electronically), dated January, 2008 and
distributed to prospective investors on or about January 28, 2008.

 

“Material Adverse Effect” has the meaning specified in Section 4.01(a) hereof.

 

“Notes” means the Series A Notes and the Series B Notes.

 

“Preliminary Offering Memorandum” means the Preliminary Offering Memorandum,
dated January 18, 2008, prepared by WEST in connection with the offering of the
Series 2008-A1 Notes.

 

“Private Placement Memorandum” means the Private Placement Memorandum, dated
March 24, 2008, prepared by WEST in connection with the offering of the
Series 2008-A1 Notes.

 

“Series A Notes” means, collectively, (a) the $200,000,000 in original principal
amount of WEST’s Series 2005-A1 Term Notes, (b) the $175,000,000 in maximum
principal amount of WEST’s Series 2007-A2 Warehouse Notes, (c) the
Series 2008-A1 Notes, and (d) any other note that is designated as a Series A
Note under the Indenture.

 

“Series 2007-A2 Supplement” means the Series 2007-A2 Supplement to the
Indenture, dated as of December 13, 2007, between WEST and the Indenture
Trustee.

 

“Series 2007-A2 Warehouse Notes” means the Series of Notes designated as the
“Willis Engine Securitization Trust Series 2007-A2 Floating Rate Secured Notes”
issued on December 13, 2007 pursuant to the Series 2007-A2 Supplement and having
the terms and conditions specified therein, and including any and all
replacements, extensions, substitutions or renewals of such Notes.

 

2

--------------------------------------------------------------------------------


 

“Series 2007-B2 Supplement” means the Series 2007-B2 Supplement to the
Indenture, dated as of December 13, 2007, between WEST and the Indenture
Trustee.

 

“Series 2007-B2 Warehouse Notes” means the Series of Notes designated as the
“Willis Engine Securitization Trust Series 2007-B2 Floating Rate Secured Notes”
issued on December 13, 2007 pursuant to the Series 2007-B2 Supplement and having
the terms and conditions specified therein, and including any and all
replacements, extensions, substitutions or renewals of such Notes.

 

“Series 2008-A1 Holders” means, initially, the Persons named as initial
Series 2008-A1 Holders on the signature page hereof and, at any time of
determination for the Series 2008-A1 Notes thereafter, any Person in whose name
a Series 2008-A1 Note is registered in the Register for the Series 2008-A1
Notes.

 

“Series 2008-A1 Loan” means the loan made by a Series 2008-A1 Holder to WEST
pursuant to Article II hereof.

 

“Series 2008-A1 Notes” means the Series of Notes designated as the “Willis
Engine Securitization Trust Series 2008-A1 Floating Rate Secured Notes” to be
issued on the Closing Date pursuant to the Series 2008-A1 Supplement and having
the terms and conditions specified therein, and including any and all
replacements, extensions, substitutions or renewals of such Notes.

 

“Series 2008-A1 Related Documents” means the Series 2008-A1 Transaction
Documents, as defined in the Series 2008-A1 Supplement, and the Related
Documents, as the same may be amended, supplemented, restated, replaced or
otherwise modified from time to time.

 

“Series B Notes” means, collectively, (a) the $28,276,878 in original principal
amount of WEST’s Series 2005-B1 Term Notes, (b) the $25,000,000 in maximum
principal amount of WEST’s Series 2007-B2 Warehouse Notes, (c) the
Series 2008-B1 Notes, and (d) any other note that is designated as a Series B
Note under the Indenture.

 

“Series 2008-B1 Holders” means, on the Closing Date, the Persons named as
Series 2008-B1 Holders in the Series 2008-B1 Note Purchase Agreement and, at any
time of determination thereafter, any Person in whose name a Series 2008-B1 Note
is registered in the Register.

 

“Series 2008-B1 Loans” means the loans made to WEST by the Series 2008-B1 Holder
pursuant to the Series 2008-B1 Note Purchase Agreement.

 

“Series 2008-B1 Note Purchase Agreement” means the Series 2008-B1 Note Purchase
and Loan Agreement, to be dated as of March 25, 2008, among WEST, the
Administrative Agent and the Series 2008-B1 Holders, as amended, modified or
supplemented from time to time in accordance with its terms.

 

“Series 2008-B1 Notes” means the notes issued pursuant to the Series 2008-B1
Note Purchase Agreement and the Series 2008-B1 Supplement.

 

3

--------------------------------------------------------------------------------


 

“Series 2008-B1 Related Documents” means the Series 2008-B1 Transaction
Documents, as defined in the Series 2008-B1 Supplement, and the Related
Documents, as the same may be amended, supplemented, restated, replaced or
otherwise modified from time to time.

 

“Series 2008-B1 Supplement” means the Series 2008-B1 Supplement to the
Indenture, to be dated as of March 28, 2008, between WEST and the Indenture
Trustee.

 

Section 1.02.          Rules of Construction.  The conventions of construction
and usage set forth in Section 1.02 of the Indenture are hereby incorporated by
reference in this Agreement.

 


ARTICLE II


 


PURCHASE AND SALE


 

Section 2.01.    Sale and Delivery of Series 2008-A1 Notes.  In reliance on the
representations, warranties and agreements and subject to the terms and
conditions set forth herein and in the Indenture and the Series 2008-A1
Supplement, WEST agrees to sell, and each of the Series 2008-A1 Holders
severally and not jointly agrees to purchase, on the Closing Date, a
Series 2008-A1 Note with the initial Outstanding Principal Balance for each
Series 2008-A1 Holder set forth in Schedule 2 hereto. The Series 2008-A1 Notes
shall be duly executed by WEST, duly authenticated by the Indenture Trustee and
registered in the names of the Series 2008-A1 Holders.

 

Section 2.02.    Funding of Series 2008-A1 Loans.  (a)  On the terms and
conditions hereinafter set forth, each Series 2008-A1 Holder severally and not
jointly agrees that it will make a Series 2008-A1 Loan to WEST in an amount
equal to such Series 2008-A1 Holder’s Commitment on the Closing Date, subject to
satisfaction of the applicable conditions precedent set forth in Article III
hereof and in Article IV of the Series 2008-A1 Supplement.

 


(B)     IF ANY SERIES 2008-A1 HOLDER SHALL DEFAULT ON ITS OBLIGATION TO MAKE A
SERIES 2008-A1 LOAN ON THE CLOSING DATE, ONE OR MORE OF THE OTHER SERIES 2008-A1
HOLDERS MAY ELECT (BUT SHALL NOT BE REQUIRED TO) TO MAKE THE SERIES 2008-A1 LOAN
OF THE DEFAULTING SERIES 2008-A1 HOLDER.  IN SUCH EVENT, THE INITIAL OUTSTANDING
PRINCIPAL BALANCE OF THE SERIES 2008-A1 NOTE HELD BY THE SERIES 2008-A1 HOLDER
MAKING SUCH SERIES 2008-A1 LOAN SHALL BE INCREASED BY THE AMOUNT OF THE INITIAL
OUTSTANDING PRINCIPAL BALANCE OF THE SERIES 2008-A1 NOTE THAT WOULD HAVE BEEN
ISSUED TO THE DEFAULTING SERIES 2008-A1 HOLDER.


 

Section 2.03.    Closing.  (a) The issuance of the Series 2008-A1 Notes and the
making of the Series 2008-A1 Loans shall occur at the offices of Pillsbury
Winthrop Shaw Pittman LLP, New York, New York, at 10:00 a.m., New York time, at
a closing (the “Closing”) on the Closing Date.  At its option, WEST shall have
the right to postpone the Closing Date to a later date as set forth in a written
notice delivered to each of the Series 2008-A1 Holders and the Senior Liquidity
Provider at least two (2) days prior to such Closing Date.  At the Closing, WEST
will cause Series 2008-A1 Notes in initial Outstanding Principal Balances equal
to the amounts set forth beside the names of the initial Series 2008-A1 Holders
in Schedule 2 to be issued and registered in the name of each Series 2008-A1
Holder or its nominee (if so stated) and delivered in definitive physical form
to such Series 2008-A1 Holder or its agent at the address for delivery

 

4

--------------------------------------------------------------------------------


 

notified to WEST, subject to such Series 2008-A1 Holder making its
Series 2008-A1 Loan in U.S. dollars in the amount of such Series 2008-A1
Holder’s Commitment set forth in Schedule 2 by wire transfer, in immediately
available funds, in U.S. dollars, on the Closing Date to an account maintained
by the Security Trustee and designated by WEST in accordance with the Indenture
and the Security Trust Agreement.

 

(b) In the event of a postponement of the Closing Date (but subject to
Section 2.03(a)), WEST shall compensate each of the Series 2008-A1 Holders upon
written request for all losses, damages, liabilities and reasonable expenses
that such Series 2008-A1 Holder sustains as a result of the failure of WEST to
borrow all or any part of the applicable Series 2008-A1 Loan on the Closing
Date, including, without limitation, breakage costs and any losses and expenses
incurred in connection with the re-employment or reinstatement of such funds.

 


ARTICLE III


 


CONDITIONS PRECEDENT TO OBLIGATIONS OF SERIES 2008-A1 HOLDERS


 

Section 3.01.    Conditions Precedent to Obligations of Initial Series 2008-A1
Holders to Purchase Series 2008-A1 Notes.  The obligations of the initial
Series 2008-A1 Holders to purchase the Series 2008-A1 Notes and to make the
Series 2008-A1 Loans on the Closing Date is subject to satisfaction of the
following conditions precedent:

 


(A)      WEST AND THE INDENTURE TRUSTEE SHALL HAVE EXECUTED AND DELIVERED THE
SERIES 2008-A1 SUPPLEMENT AND THE SERIES 2008-B1 SUPPLEMENT.


 


(B)     WEST AND THE ADMINISTRATIVE AGENT SHALL HAVE EXECUTED AND DELIVERED THIS
AGREEMENT.


 


(C)      WEST, THE ADMINISTRATIVE AGENT AND THE INITIAL SERIES 2008-B1 HOLDERS
SHALL HAVE EXECUTED AND DELIVERED THE SERIES 2008-B1 NOTE PURCHASE AGREEMENT.


 


(D)     EACH OF THE FOLLOWING SHALL BE TRUE, AND THE INITIAL SERIES 2008-A1
HOLDERS SHALL HAVE RECEIVED FROM WEST A CERTIFICATE SUBSTANTIALLY IN THE FORM OF
EXHIBIT A HERETO, DATED THE CLOSING DATE AND EXECUTED BY ANY CONTROLLING
TRUSTEE, STATING THAT:


 

(I)            THE REPRESENTATIONS AND WARRANTIES OF WEST IN THIS AGREEMENT AND
THE SERIES 2008-A1 SUPPLEMENT ARE ACCURATE IN ALL MATERIAL RESPECTS AS OF THE
CLOSING DATE, WITH THE SAME EFFECT AS IF MADE ON THE CLOSING DATE;

 

(II)           WEST HAS COMPLIED WITH ALL THE AGREEMENTS AND SATISFIED ALL THE
CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED AT OR BEFORE THE CLOSING
DATE;

 

(III)          AS OF THE CLOSING DATE, NO EVENT OF DEFAULT, EARLY AMORTIZATION
EVENT OR SERVICER TERMINATION EVENT HAS OCCURRED AND IS CONTINUING, AND NO FACT,
CONDITION OR EVENT EXISTS OR HAS OCCURRED WHICH WOULD, UPON THE GIVING OF NOTICE
OR THE PASSAGE OF TIME OR BOTH, CONSTITUTE AN EVENT OF DEFAULT, AN EARLY
AMORTIZATION EVENT OR A SERVICER TERMINATION EVENT;

 

5

--------------------------------------------------------------------------------


 

(IV)         ON THE CLOSING DATE, SERIES 2008-B1 LOANS ARE ALSO BEING MADE BY
THE SERIES 2008-B1 HOLDERS UNDER THE SERIES 2008-B1 NOTE PURCHASE AGREEMENT IN
AN AMOUNT EQUAL TO THE “COMMITMENTS” OF THE SERIES 2008-B1 HOLDERS UNDER THE
SERIES 2008-B1 NOTE PURCHASE AGREEMENT (AS DEFINED THEREIN);

 

(V)          BEFORE AND AFTER GIVING EFFECT TO THE SERIES 2008-A1 LOANS TO BE
MADE ON THE CLOSING DATE AND THE ACQUISITION OF THE 2008 ENGINES WITH THE
PROCEEDS THEREOF ON THE CLOSING DATE AND DURING THE DELIVERY PERIOD, NO SENIOR
BORROWING BASE DEFICIENCY  OR MAXIMUM BORROWING BASE DEFICIENCY EXISTS OR WOULD
EXIST AS OF THE CLOSING DATE; AND

 

(VI)         NO PROCEEDING IS PENDING WHICH WOULD PROHIBIT THE SALE AND PURCHASE
OF THE SERIES 2008-A1 NOTES OR THE MAKING OF THE SERIES 2008-A1 LOANS ON THE
CLOSING DATE.

 


(E)      EACH OF THE FOLLOWING SHALL BE TRUE, AND THE INITIAL SERIES 2008-A1
HOLDERS SHALL HAVE RECEIVED FROM THE ADMINISTRATIVE AGENT A CERTIFICATE
SUBSTANTIALLY IN THE FORM OF EXHIBIT B HERETO, DATED THE CLOSING DATE AND
EXECUTED BY AN AUTHORIZED OFFICER OF THE ADMINISTRATIVE AGENT, TO THE EFFECT
THAT:


 

(I)            THE REPRESENTATIONS AND WARRANTIES OF THE ADMINISTRATIVE AGENT IN
THIS AGREEMENT AND IN THE RELATED DOCUMENTS TO WHICH THE ADMINISTRATIVE AGENT IS
A PARTY ARE ACCURATE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE, WITH THE
SAME EFFECT AS IF MADE ON THE CLOSING DATE; AND

 

(II)           THE ADMINISTRATIVE AGENT HAS COMPLIED WITH ALL THE AGREEMENTS AND
SATISFIED ALL THE CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED AT OR
BEFORE THE CLOSING DATE.

 


(F)      THE INITIAL SERIES 2008-A1 HOLDERS SHALL HAVE RECEIVED THE FOLLOWING:


 

(I)            WITH RESPECT TO THE ADMINISTRATIVE AGENT, A GOOD STANDING
CERTIFICATE FROM THE SECRETARY OF STATE OF THE STATE OF DELAWARE, DATED NOT
EARLIER THAN TEN (10) DAYS BEFORE THE CLOSING DATE;

 

(II)           WITH RESPECT TO WEST, A GOOD STANDING CERTIFICATE FROM THE
SECRETARY OF STATE OF THE STATE OF DELAWARE, DATED NOT EARLIER THAN TEN
(10) DAYS BEFORE THE CLOSING DATE; AND

 

(III)          WITH RESPECT TO WEST FUNDING, A GOOD STANDING CERTIFICATE FROM
THE SECRETARY OF STATE OF THE STATE OF DELAWARE, DATED NOT EARLIER THAN TEN
(10) DAYS BEFORE THE CLOSING DATE.

 


(G)     THE INITIAL SERIES 2008-A1 HOLDERS SHALL HAVE RECEIVED FROM THE
SECRETARY OR OTHER AUTHORIZED OFFICER OF THE ADMINISTRATIVE AGENT, IN THE
OFFICER’S INDIVIDUAL CAPACITY, A CERTIFICATE, DATED THE CLOSING DATE, TO THE
EFFECT THAT:

 

6

--------------------------------------------------------------------------------


 

(I)            EACH INDIVIDUAL WHO, AS AN OFFICER OR REPRESENTATIVE OF THE
ADMINISTRATIVE AGENT, SIGNED THIS AGREEMENT, ANY RELATED DOCUMENT OR ANY OTHER
DOCUMENT OR CERTIFICATE DELIVERED ON OR BEFORE THE CLOSING DATE IN CONNECTION
WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR IN THE RELATED DOCUMENTS
WAS AT THE RESPECTIVE TIMES OF SUCH SIGNING AND DELIVERY, AND IS AS OF THE
CLOSING DATE, DULY ELECTED OR APPOINTED, QUALIFIED, AND ACTING AS SUCH OFFICER
OR REPRESENTATIVE, AND THE SIGNATURE OF THE INDIVIDUAL APPEARING ON THE
DOCUMENTS AND CERTIFICATES IS THE OFFICER’S OR REPRESENTATIVE’S GENUINE
SIGNATURE;

 

(II)           NO EVENT (INCLUDING ANY ACT OR OMISSION ON THE PART OF THE
ADMINISTRATIVE AGENT) HAS OCCURRED SINCE THE DATE OF THE GOOD STANDING
CERTIFICATE REFERRED TO IN PARAGRAPH (F)(I) ABOVE THAT HAS AFFECTED THE GOOD
STANDING OF THE ADMINISTRATIVE AGENT UNDER THE LAWS OF THE STATE OF DELAWARE;
AND

 

(III)          ATTACHED TO SUCH CERTIFICATE ARE ACCURATE COPIES OF THE
ORGANIZATIONAL DOCUMENTS OF THE ADMINISTRATIVE AGENT, AS IN EFFECT ON THE
CLOSING DATE, AND OF THE RESOLUTIONS OF THE ADMINISTRATIVE AGENT AND ANY
REQUIRED CONSENT RELATING TO THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND
THE RELATED DOCUMENTS.

 


(H)     THE INITIAL SERIES 2008-A1 HOLDERS SHALL HAVE RECEIVED A CERTIFICATE,
SIGNED BY ANY CONTROLLING TRUSTEE OF WEST AND DATED THE CLOSING DATE, TO THE
EFFECT THAT:


 

(I)            EACH INDIVIDUAL WHO, AS SUCH CONTROLLING TRUSTEE OR OTHER
REPRESENTATIVE OF WEST, SIGNED THIS AGREEMENT, ANY RELATED DOCUMENT, OR ANY
OTHER DOCUMENT OR CERTIFICATE DELIVERED ON OR BEFORE THE CLOSING DATE IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT OR IN THE
RELATED DOCUMENTS, WAS AT THE RESPECTIVE TIMES OF SUCH SIGNING AND DELIVERY, AND
IS AS OF THE CLOSING DATE, DULY ELECTED OR APPOINTED, QUALIFIED, AND ACTING AS
SUCH CONTROLLING TRUSTEE OR REPRESENTATIVE, AND THE SIGNATURE OF THE INDIVIDUAL
APPEARING ON THE DOCUMENTS AND CERTIFICATES IS SUCH CONTROLLING TRUSTEE’S OR
REPRESENTATIVE’S GENUINE SIGNATURE;

 

(II)           NO EVENT (INCLUDING ANY ACT OR OMISSION ON THE PART OF WEST) HAS
OCCURRED SINCE THE DATE OF THE GOOD STANDING CERTIFICATE REFERRED TO IN
PARAGRAPH (F)(II) ABOVE THAT HAS AFFECTED THE GOOD STANDING OF WEST UNDER THE
LAWS OF THE STATE OF DELAWARE; AND

 

(III)          ATTACHED TO SUCH CERTIFICATE ARE ACCURATE COPIES OF THE TRUST
AGREEMENT OF WEST, AS IN EFFECT ON THE CLOSING DATE, AND OF THE RESOLUTIONS OF
WEST, AND OF ANY REQUIRED CONSENT RELATING TO THE TRANSACTIONS CONTEMPLATED IN
THIS AGREEMENT AND THE RELATED DOCUMENTS.

 


(I)       THE INITIAL SERIES 2008-A1 HOLDERS SHALL HAVE RECEIVED FROM THE
SECRETARY OR OTHER AUTHORIZED OFFICER OF WEST FUNDING, IN THE OFFICER’S
INDIVIDUAL CAPACITY, A CERTIFICATE, DATED THE CLOSING DATE, TO THE EFFECT THAT:


 

(I)            EACH INDIVIDUAL WHO, AS AN OFFICER OR REPRESENTATIVE OF WEST
FUNDING, SIGNED ANY RELATED DOCUMENT TO WHICH IT IS A PARTY, OR ANY OTHER
DOCUMENT OR CERTIFICATE DELIVERED ON OR BEFORE THE CLOSING DATE IN CONNECTION
WITH THE TRANSACTIONS

 

7

--------------------------------------------------------------------------------


 

CONTEMPLATED IN THE RELATED DOCUMENTS, WAS AT THE RESPECTIVE TIMES OF SUCH
SIGNING AND DELIVERY, AND IS AS OF THE CLOSING DATE, DULY ELECTED OR APPOINTED,
QUALIFIED, AND ACTING AS SUCH OFFICER OR REPRESENTATIVE, AND THE SIGNATURE OF
THE INDIVIDUAL APPEARING ON THE DOCUMENTS AND CERTIFICATES IS THE OFFICER’S OR
REPRESENTATIVE’S GENUINE SIGNATURE;

 

(II)           NO EVENT (INCLUDING ANY ACT OR OMISSION ON THE PART OF WEST
FUNDING) HAS OCCURRED SINCE THE DATE OF THE GOOD STANDING CERTIFICATE REFERRED
TO IN PARAGRAPH (F)(III) ABOVE THAT HAS AFFECTED THE GOOD STANDING OF WEST
FUNDING UNDER THE LAWS OF  THE STATE OF DELAWARE; AND

 

(III)          ATTACHED TO SUCH CERTIFICATE ARE ACCURATE COPIES OF THE
ORGANIZATIONAL DOCUMENTS OF WEST FUNDING, AS IN EFFECT ON THE CLOSING DATE, AND
OF THE RESOLUTIONS OF WEST FUNDING, AND OF ANY REQUIRED CONSENT RELATING TO THE
TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT AND THE RELATED DOCUMENTS.

 


(J)       THE INITIAL SERIES 2008-A1 HOLDERS SHALL HAVE RECEIVED FROM THOMAS C.
NORD, IN HIS CAPACITY AS GENERAL COUNSEL OF THE ADMINISTRATIVE AGENT, AND
PILLSBURY WINTHROP SHAW PITTMAN LLP, IN ITS CAPACITY AS SPECIAL NEW YORK COUNSEL
FOR THE ADMINISTRATIVE AGENT, WEST AND WEST FUNDING, AN OPINION OR OPINIONS,
DATED THE CLOSING DATE AND ADDRESSED TO THE INDENTURE TRUSTEE, THE SECURITY
TRUSTEE AND THE SERIES 2008-A1 HOLDERS, ADDRESSING CORPORATE/ENTITY MATTERS,
ENFORCEABILITY, SECURITY INTEREST, TAX AND SECURITIES LAW MATTERS, THAT IS OR
ARE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE INITIAL SERIES 2008-A1
HOLDERS.


 


(K)      THE INITIAL SERIES 2008-A1 HOLDERS SHALL HAVE RECEIVED FROM PILLSBURY
WINTHROP SHAW PITTMAN LLP, IN ITS CAPACITY AS SPECIAL BANKRUPTCY COUNSEL FOR THE
ADMINISTRATIVE AGENT, WEST AND WEST FUNDING, AN OPINION, DATED THE CLOSING DATE
AND ADDRESSED TO THE INDENTURE TRUSTEE, THE SECURITY TRUSTEE AND THE
SERIES 2008-A1 HOLDERS, ADDRESSING SUBSTANTIVE CONSOLIDATION WITH RESPECT TO
WEST AND ITS SUBSIDIARIES AND WILLIS AND THE SALE OF THE 2008 ENGINES FROM
WILLIS TO WEST, IN EACH CASE UNDER THE U.S. FEDERAL BANKRUPTCY LAW, THAT IS IN
FORM AND SUBSTANCE ACCEPTABLE TO THE INITIAL SERIES 2008-A1 HOLDERS.


 


(L)       THE INITIAL SERIES 2008-A1 HOLDERS SHALL HAVE RECEIVED FROM SEWARD &
KISSEL, LLP, IN ITS CAPACITY AS SPECIAL NEW YORK COUNSEL FOR THE INDENTURE
TRUSTEE, AN OPINION OR OPINIONS, DATED THE CLOSING DATE AND ADDRESSED TO THE
SERIES 2008-A1 HOLDERS, ADDRESSING CORPORATE/ENTITY AND ENFORCEABILITY MATTERS,
THAT IS OR ARE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE INITIAL
SERIES 2008-A1 HOLDERS.


 


(M)     THE INITIAL SERIES 2008-A1 HOLDERS SHALL HAVE RECEIVED FROM MORRIS,
JAMES, HITCHENS & WILLIAMS LLP, IN ITS CAPACITY AS SPECIAL DELAWARE COUNSEL FOR
WEST AND WEST FUNDING, AN OPINION OR OPINIONS, DATED THE CLOSING DATE AND
ADDRESSED TO THE INDENTURE TRUSTEE, THE SECURITY TRUSTEE AND THE SERIES 2008-A1
HOLDERS, ADDRESSING DELAWARE ENTITY AND SECURITY INTEREST PERFECTION MATTERS,
THAT IS OR ARE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO THE INITIAL
SERIES 2008-A1 HOLDERS.


 


(N)     THE SERIES 2008-A1 NOTES SHALL HAVE BEEN RATED BY MOODY’S AND FITCH NOT
LESS THAN “BAA1” AND “A”, RESPECTIVELY, AND SUCH RATINGS SHALL NOT HAVE BEEN
RESCINDED.

 

8

--------------------------------------------------------------------------------


 


(O)     THE SERIES 2008-A1 RELATED DOCUMENTS SHALL HAVE BEEN DULY EXECUTED AND
DELIVERED BY THE PARTIES THERETO.


 


(P)     THE SERIES 2008-A1 NOTES SHALL HAVE BEEN EXECUTED BY WEST AND
AUTHENTICATED BY THE INDENTURE TRUSTEE, AND THE CONDITIONS PRECEDENT TO THE
ISSUANCE OF THE SERIES 2008-A1 NOTES AS SET FORTH IN THE INDENTURE SHALL HAVE
BEEN SATISFIED.


 


(Q)     ALL PROCEEDINGS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND THE OTHER SERIES 2008-A1 RELATED DOCUMENTS SHALL BE SATISFACTORY
IN FORM AND SUBSTANCE TO THE INITIAL SERIES 2008-A1 HOLDERS.


 


(R)      WEST SHALL HAVE PAID ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH
THE ISSUANCE OF THE SERIES 2008-A1 NOTES.


 


(S)      THE INDENTURE TRUSTEE SHALL HAVE RECEIVED ORIGINALS (OR COPIES
CERTIFIED TO BE TRUE COPIES BY A RESPONSIBLE OFFICER OF THE ADMINISTRATIVE
AGENT) OF ALL APPROVALS OR CONSENTS OF GOVERNMENTAL AUTHORITIES OR OTHER THIRD
PARTIES, IF ANY, NECESSARY FOR WEST TO EXECUTE, DELIVER AND PERFORM ITS
OBLIGATIONS UNDER THE RELATED DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
THEREBY.


 


(T)      NO APPLICABLE LAW OR REGULATIONS THEREUNDER OR INTERPRETATIONS THEREOF
BY APPROPRIATE REGULATORY AUTHORITIES OR ANY COURT MAKE IT ILLEGAL FOR ANY PARTY
TO EXECUTE, DELIVER AND PERFORM THE SERIES 2008-A1 RELATED DOCUMENTS TO WHICH IT
IS A PARTY AND NO ACTION OR PROCEEDING SHALL HAVE BEEN INSTITUTED NOR SHALL ANY
ACTION OR PROCEEDING BE THREATENED BEFORE ANY COURT OR GOVERNMENTAL AUTHORITY,
NOR SHALL ANY ORDER, JUDGMENT OR DECREE HAVE BEEN ISSUED BY ANY COURT OR
GOVERNMENTAL AUTHORITY PRIOR TO THE CLOSING DATE TO SET ASIDE, RESTRAIN, ENJOIN
OR PREVENT THE COMPLETION AND CONSUMMATION OF THIS AGREEMENT OR ANY OTHER
SERIES 2008-A1 RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.


 


SECTION 3.02.    CONDITIONS PRECEDENT TO OBLIGATION OF WEST TO ISSUE
SERIES 2008-A1 NOTES .  THE OBLIGATIONS OF WEST TO ISSUE THE SERIES 2008-A1
NOTES TO EACH SERIES 2008-A1 HOLDER IS SUBJECT TO SATISFACTION OF THE FOLLOWING
CONDITIONS PRECEDENT:


 


(A)      THE REPRESENTATIONS AND WARRANTIES OF SUCH SERIES 2008-A1 HOLDER IN
THIS AGREEMENT ARE ACCURATE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE.


 


(B)     SUCH SERIES 2008-A1 HOLDER HAS COMPLIED WITH ALL THE AGREEMENTS AND
SATISFIED ALL THE CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED AT OR
BEFORE THE CLOSING DATE.


 


(C)      SUCH SERIES 2008-A1 HOLDER SHALL HAVE MADE ITS SERIES 2008-A1 LOAN IN
THE AMOUNT OF ITS COMMITMENT SET FORTH BESIDE ITS NAME IN SCHEDULE 2.


 


(D)     THE SERIES 2008-A1 HOLDERS SHALL HAVE MADE SERIES 2008-A1 LOANS IN THE
AMOUNT OF THE TOTAL COMMITMENT OF ALL THE SERIES 2008-A1 HOLDERS, AND THE
SERIES 2008-B1 HOLDERS SHALL HAVE MADE SERIES 2008-B1 LOANS IN THE AMOUNT OF THE
TOTAL COMMITMENT OF ALL THE SERIES 2008-B1 HOLDERS.

 

9

--------------------------------------------------------------------------------


 


(E)      WEST SHALL HAVE RECEIVED FROM SEWARD & KISSEL, LLP, IN ITS CAPACITY AS
SPECIAL NEW YORK COUNSEL FOR THE INDENTURE TRUSTEE, AN OPINION OR OPINIONS,
DATED THE CLOSING DATE AND ADDRESSED TO WEST, ADDRESSING CORPORATE/ENTITY AND
ENFORCEABILITY MATTERS, THAT IS OR ARE IN FORM AND SUBSTANCE REASONABLY
ACCEPTABLE TO WEST.


 


(F)      THE SERIES 2008-A1 NOTES SHALL HAVE BEEN RATED BY MOODY’S AND FITCH NOT
LESS THAN “BAA1” AND “A”, RESPECTIVELY, AND SUCH RATINGS SHALL NOT HAVE BEEN
RESCINDED.


 


(G)     THE SERIES 2008-A1 RELATED DOCUMENTS AND THE SERIES 2008-B1 RELATED
DOCUMENTS SHALL HAVE BEEN DULY EXECUTED AND DELIVERED BY THE PARTIES THERETO
OTHER THAN WEST AND THE WEST SUBSIDIARIES.


 

ARTICLE IV

 


REPRESENTATIONS AND WARRANTIES OF WEST AND ADMINISTRATIVE AGENT


 

Section 4.01.    Representations and Warranties of WEST.  WEST represents and
warrants to, as of the Closing Date, and agrees with, the Series 2008-A1 Holders
that:

 


(A)      WEST HAS BEEN DULY FORMED AND IS VALIDLY EXISTING AS A DELAWARE
STATUTORY TRUST IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE WITH
ORGANIZATIONAL POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS PROPERTIES AND
TO CONDUCT ITS BUSINESS AS DESCRIBED IN THE INDENTURE, HAS BEEN DULY QUALIFIED
AS A FOREIGN TRUST TO TRANSACT BUSINESS AND IS IN GOOD STANDING IN EACH
JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED, WHETHER BY REASON OF THE
OWNERSHIP OR LEASING OF PROPERTY OR THE CONDUCT OF BUSINESS, EXCEPT WHERE THE
FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT ON (I) ITS
CONDITION (FINANCIAL OR OTHERWISE), RESULTS OF OPERATIONS, ASSETS, AFFAIRS OF
WEST AND THE WEST SUBSIDIARIES TAKEN AS A WHOLE, OR (II) THE ABILITY OF WEST TO
PERFORM ITS OBLIGATIONS UNDER ANY RELATED DOCUMENT TO WHICH IT IS A PARTY, OR
(III) THE ENFORCEABILITY OF ANY RELATED DOCUMENT INCLUDING THE ABILITY OF THE
INDENTURE TRUSTEE TO ENFORCE ITS RIGHTS UNDER ANY RELATED DOCUMENT (A MATERIAL
ADVERSE EFFECT ON ANY OF (I), (II) AND (III) ABOVE, A “MATERIAL ADVERSE
EFFECT”).


 


(B)     WEST FUNDING HAS BEEN DULY FORMED AND IS VALIDLY EXISTING AS A DELAWARE
LIMITED LIABILITY COMPANY IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE WITH CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS CURRENTLY CONDUCTED, HAS BEEN DULY
QUALIFIED AS A FOREIGN LIMITED LIABILITY COMPANY TO TRANSACT BUSINESS AND IS IN
GOOD STANDING IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED,
WHETHER BY REASON OF THE OWNERSHIP OR LEASING OF PROPERTY OR THE CONDUCT OF
BUSINESS, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.


 


(C)      WEST HAS ALL REQUISITE ORGANIZATIONAL POWER AND AUTHORITY TO EXECUTE,
DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER RELATED
DOCUMENTS AND TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY,
INCLUDING, WITHOUT LIMITATION, THE ORGANIZATIONAL POWER AND AUTHORITY TO ISSUE,
SELL AND DELIVER THE SERIES 2008-A1 NOTES AS PROVIDED HEREIN AND THEREIN AND TO
BORROW SERIES 2008-A1 LOANS AS PROVIDED HEREIN.

 

10

--------------------------------------------------------------------------------


 


(D)     THIS AGREEMENT AND EACH OF THE OTHER RELATED DOCUMENTS TO WHICH WEST IS
A PARTY HAVE BEEN, OR AS OF THE CLOSING DATE WILL BE, DULY AUTHORIZED, EXECUTED
AND DELIVERED BY WEST AND CONSTITUTE OR WILL CONSTITUTE VALID AND LEGALLY
BINDING AGREEMENTS ENFORCEABLE AGAINST WEST IN ACCORDANCE WITH THEIR TERMS,
EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY (A) BANKRUPTCY, INSOLVENCY,
FRAUDULENT CONVEYANCE, REORGANIZATION, RECEIVERSHIP, MORATORIUM OR OTHER SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF THE RIGHTS OF CREDITORS GENERALLY, (B) GENERAL
PRINCIPLES OF EQUITY, WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR
AT LAW, AND (C) PUBLIC POLICY CONSIDERATIONS UNDERLYING THE SECURITIES LAWS, TO
THE EXTENT THAT SUCH PUBLIC POLICY CONSIDERATIONS LIMIT THE ENFORCEABILITY OF
THE PROVISIONS OF SUCH RELATED DOCUMENTS THAT PURPORT TO PROVIDE INDEMNIFICATION
FROM SECURITIES LAW LIABILITIES.


 


(E)      THE SERIES 2008-A1 NOTES HAVE BEEN DULY AND VALIDLY AUTHORIZED BY WEST
FOR ISSUANCE AND SALE TO THE SERIES 2008-A1 HOLDERS PURSUANT TO THIS AGREEMENT
AND, WHEN ISSUED AND AUTHENTICATED IN ACCORDANCE WITH THE TERMS OF THE INDENTURE
AND THE SERIES 2008-A1 SUPPLEMENT AND DELIVERED AGAINST PAYMENT THEREFOR IN
ACCORDANCE WITH THE TERMS HEREOF, WILL CONSTITUTE VALID AND LEGALLY BINDING
OBLIGATIONS OF WEST, ENFORCEABLE AGAINST WEST IN ACCORDANCE WITH THEIR TERMS,
SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE,
REORGANIZATION, MORATORIUM AND SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS AND
REMEDIES, AND TO GENERAL PRINCIPLES OF EQUITY, INCLUDING PRINCIPLES OF
COMMERCIAL REASONABLENESS, GOOD FAITH AND FAIR DEALING (WHETHER CONSIDERED IN A
PROCEEDING AT LAW OR IN EQUITY), AND WILL BE ENTITLED TO THE BENEFITS OF THE
INDENTURE.


 


(F)      NEITHER WEST NOR ANY WEST SUBSIDIARY IS (A) IN VIOLATION OF ITS
ORGANIZATIONAL DOCUMENTS, (B) IN DEFAULT IN THE PERFORMANCE OR OBSERVANCE OF ANY
MATERIAL OBLIGATION, AGREEMENT, COVENANT OR CONDITION CONTAINED IN ANY CONTRACT,
INDENTURE, MORTGAGE, LOAN AGREEMENT, NOTE, LEASE OR OTHER INSTRUMENT TO WHICH
WEST OR ANY WEST SUBSIDIARY IS A PARTY, OR TO WHICH ANY OF THE PROPERTY OR
ASSETS OF WEST OR OF ANY WEST SUBSIDIARY MAY BE SUBJECT, OR BY WHICH IT MAY BE
BOUND, OR (C) IN VIOLATION OF ANY APPLICABLE LOCAL, STATE OR FEDERAL LAW,
STATUTE, ORDINANCE, RULE, REGULATION, REQUIREMENT, JUDGMENT OR COURT DECREE
HAVING JURISDICTION OVER ANY OF THEM OR ANY OF THEIR ASSETS OR PROPERTIES
(WHETHER OWNED OR LEASED) OTHER THAN, IN THE CASE OF CLAUSES (B) AND (C), ANY
DEFAULT OR VIOLATION THAT COULD NOT REASONABLY BE EXPECTED TO (X) INDIVIDUALLY
OR IN THE AGGREGATE, RESULT IN A MATERIAL ADVERSE EFFECT, OR (Y) IN ANY MANNER
DRAW INTO QUESTION THE VALIDITY OF THIS AGREEMENT OR ANY OTHER RELATED DOCUMENT.


 


(G)     NONE OF (A) THE EXECUTION, DELIVERY OR PERFORMANCE BY WEST OR ANY WEST
SUBSIDIARY OF THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS, (B) THE ISSUANCE
AND SALE OF THE SERIES 2008-A1 NOTES, AND (C) CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY VIOLATES, CONFLICTS WITH OR CONSTITUTES A BREACH
OF ANY OF THE TERMS OR PROVISIONS OF, OR A DEFAULT UNDER (OR AN EVENT THAT WITH
NOTICE OR THE LAPSE OF TIME, OR BOTH, WOULD CONSTITUTE A DEFAULT), OR REQUIRES
CONSENT THAT HAS NOT BEEN OBTAINED UNDER, OR WILL RESULT IN THE IMPOSITION OF A
LIEN OR ENCUMBRANCE OTHER THAN A PERMITTED ENCUMBRANCE, ON ANY PROPERTIES OF
WEST OR ANY WEST SUBSIDIARY, OR AN ACCELERATION OF ANY INDEBTEDNESS OF WEST OR
ANY WEST SUBSIDIARY PURSUANT TO (I) THE ORGANIZATIONAL DOCUMENTS OF WEST OR ANY
WEST SUBSIDIARY, (II) MATERIAL OBLIGATION, AGREEMENT, COVENANT OR CONDITION
CONTAINED IN ANY CONTRACT, INDENTURE, MORTGAGE, LOAN AGREEMENT, NOTE, LEASE OR
OTHER INSTRUMENT TO WHICH WEST OR ANY WEST SUBSIDIARY IS A PARTY, OR TO WHICH
ANY OF THE PROPERTY OR ASSETS OF WEST OR OF ANY WEST SUBSIDIARY MAY BE SUBJECT,
OR BY WHICH IT MAY BE BOUND, (III) ANY STATUTE, RULE OR REGULATION APPLICABLE TO
WEST OR

 

11

--------------------------------------------------------------------------------


 


ANY WEST SUBSIDIARY OR ANY OF THEIR ASSETS OR PROPERTIES OR (IV) ANY JUDGMENT,
ORDER OR DECREE OF ANY COURT OR GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER
WEST OR ANY WEST SUBSIDIARY OR ANY OF THEIR ASSETS OR PROPERTIES, EXCEPT IN THE
CASE OF CLAUSES (II), (III) AND (IV) FOR SUCH VIOLATIONS, CONFLICTS, BREACHES,
DEFAULTS, CONSENT, IMPOSITIONS  OF LIENS OR ACCELERATIONS THAT WOULD NOT SINGLY,
OR IN THE AGGREGATE, HAVE A MATERIAL ADVERSE EFFECT.


 


(H)     THERE IS NO ACTION, SUIT OR PROCEEDING BEFORE OR BY ANY COURT OR
GOVERNMENTAL AUTHORITY, DOMESTIC OR FOREIGN, NOW PENDING, OR, TO THE KNOWLEDGE
OF WEST, THREATENED, AGAINST OR AFFECTING WEST OR ANY OF THE WEST SUBSIDIARIES
OR ANY OF THEIR RESPECTIVE PROPERTIES, AT LAW OR IN EQUITY, THAT, IF ADVERSELY
DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT OR THAT MIGHT MATERIALLY AND
ADVERSELY AFFECT THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THE
RELATED DOCUMENTS TO WHICH WEST OR ANY WEST SUBSIDIARY IS A PARTY.


 


(I)       NO AUTHORIZATION, APPROVAL, CONSENT OR ORDER OF OR FILING,
REGISTRATION, QUALIFICATION, LICENSE OR PERMIT OF OR WITH ANY COURT OR
GOVERNMENTAL AUTHORITY OR AGENCY OR ANY OTHER PERSON IS NECESSARY IN CONNECTION
WITH (A) ASSUMING THE ACCURACY OF THE REPRESENTATIONS, WARRANTIES, AGREEMENTS
AND COVENANTS OF EACH OF THE SERIES 2008-A1 HOLDERS CONTAINED IN ARTICLE V
HEREOF, THE OFFERING, ISSUANCE OR SALE OF THE SERIES 2008-A1 NOTES HEREUNDER AND
(B) THE EXECUTION, DELIVERY AND PERFORMANCE BY THE ADMINISTRATIVE AGENT, WEST
AND THE WEST SUBSIDIARIES OF THIS AGREEMENT AND THE OTHER RELATED DOCUMENTS,
EXCEPT SUCH AS HAVE BEEN, OR AS OF THE CLOSING DATE WILL HAVE BEEN, OBTAINED, OR
SUCH AS MAY OTHERWISE BE REQUIRED UNDER APPLICABLE STATE SECURITIES LAWS IN
CONNECTION WITH THE OFFER FOR SALE AND THE PURCHASE BY THE SERIES 2008-A1
HOLDERS OF THE SERIES 2008-A1 NOTES, ANY RECORDATION OF THE PLEDGE OF THE
COLLATERAL TO THE SECURITY TRUSTEE PURSUANT TO THE SECURITY TRUST AGREEMENT THAT
HAS NOT YET BEEN COMPLETED, OR OTHER THAN AS PROVIDED IN THE SERIES 2008-A1
RELATED DOCUMENTS.


 


(J)       SINCE DECEMBER 31, 2006, (A) THERE HAS BEEN NO MATERIAL ADVERSE
CHANGE, OR ANY DEVELOPMENT THAT IS REASONABLY LIKELY TO RESULT IN A MATERIAL
ADVERSE EFFECT, WHETHER OR NOT ARISING IN THE ORDINARY COURSE OF BUSINESS, AND
(B) THERE HAVE BEEN NO TRANSACTIONS ENTERED INTO BY WEST OR ANY WEST SUBSIDIARY,
OTHER THAN THOSE IN THE ORDINARY COURSE OF BUSINESS, THAT ARE MATERIAL WITH
RESPECT TO WEST AND THE WEST SUBSIDIARIES TAKEN AS A WHOLE.


 


(K)      WEST AND EACH OF THE WEST SUBSIDIARIES HAVE ON THE CLOSING DATE GOOD
AND MARKETABLE TITLE TO ALL PROPERTIES AND ASSETS, FREE AND CLEAR OF ALL LIENS,
CHARGES, ENCUMBRANCES OR RESTRICTIONS, EXCEPT FOR PERMITTED ENCUMBRANCES, THAT
ARE MATERIAL TO THE BUSINESS OF WEST AND THE WEST SUBSIDIARIES.


 


(L)       WEST AND EACH WEST SUBSIDIARY POSSESSES ON THE CLOSING DATE ALL
MATERIAL LICENSES, CERTIFICATES, AUTHORITIES OR PERMITS, IF ANY ARE REQUIRED
PURSUANT TO PREVAILING APPLICABLE LAW, ISSUED BY THE APPROPRIATE STATE, FEDERAL
OR FOREIGN REGULATORY AGENCIES OR BODIES NECESSARY TO CONDUCT ITS BUSINESS, AND
WEST HAS NOT RECEIVED ANY NOTICE OF PROCEEDINGS RELATING TO THE REVOCATION OR
MODIFICATION OF ANY SUCH LICENSE, CERTIFICATE, AUTHORITY OR PERMIT WHICH, SINGLY
OR IN THE AGGREGATE, IF THE SUBJECT OF AN UNFAVORABLE DECISION, RULING OR
FINDING, (A) WOULD RESULT IN A MATERIAL ADVERSE EFFECT, OR (B) WOULD MATERIALLY
AND ADVERSELY AFFECT THE ABILITY OF WEST TO PERFORM ITS OBLIGATIONS HEREUNDER OR
UNDER THE RELATED DOCUMENTS.

 

12

--------------------------------------------------------------------------------


 


(M)     NO PART OF THE PROCEEDS OF THE SERIES 2008-A1 LOANS OR THE
SERIES 2008-B1 LOANS WILL BE USED FOR “BUYING” OR “CARRYING” ANY “MARGIN STOCK”
WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED TERMS UNDER REGULATION T, U
AND X AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT OR FOR ANY PURPOSE THAT
VIOLATES THE PROVISIONS OF SUCH REGULATIONS.


 


(N)     WEST IS NOT, AND AFTER GIVING EFFECT TO THE SALE OF THE SERIES 2008-A1
NOTES TO THE SERIES 2008-A1 HOLDERS PURSUANT TO THIS AGREEMENT AND THE
APPLICATION OF THE SERIES 2008-A1 LOANS, WILL NOT BE AN “INVESTMENT COMPANY”
UNDER THE INVESTMENT COMPANIES ACT OF 1940, AS AMENDED (THE “1940 ACT”), NOR IS
WEST AN ENTITY “CONTROLLED” BY AN “INVESTMENT COMPANY” AS SUCH TERM IS DEFINED
IN THE 1940 ACT.


 


(O)     OTHER THAN THE INSURANCE WITH RESPECT TO THE ENGINES UNDER LEASES, WHICH
INSURANCE IS MAINTAINED BY THE RESPECTIVE LESSEES, WEST AND THE WEST
SUBSIDIARIES MAINTAIN INSURANCE WITH RESPECT TO THE ASSETS, PROPERTIES AND
BUSINESS OF WEST AND THE WEST SUBSIDIARIES OF THE TYPES AND IN AMOUNTS GENERALLY
DEEMED ADEQUATE FOR THEIR BUSINESSES AND CONSISTENT WITH INSURANCE COVERAGE
MAINTAINED BY SIMILAR COMPANIES AND BUSINESSES AND AS REQUIRED BY THE INDENTURE
AND OTHER RELATED DOCUMENTS, ALL OF WHICH INSURANCE IS IN FULL FORCE AND EFFECT.


 


(P)     ANY TAXES, FEES AND OTHER GOVERNMENTAL CHARGES IN CONNECTION WITH THE
EXECUTION, DELIVERY AND ISSUANCE OF THE RELATED DOCUMENTS TO WHICH WEST IS A
PARTY AND OF THE SERIES 2008-A1 NOTES HAVE BEEN PAID OR WILL BE PAID AT OR PRIOR
TO THE CLOSING DATE.


 


(Q)     ASSUMING THE ACCURACY OF THE REPRESENTATIONS, WARRANTIES, AGREEMENTS AND
COVENANTS OF EACH OF THE SERIES 2008-A1 HOLDERS CONTAINED IN ARTICLE V HEREOF,
THE OFFER, SALE AND DELIVERY OF THE SERIES 2008-A1 NOTES IN THE MANNER
CONTEMPLATED BY THIS AGREEMENT DO NOT REQUIRE REGISTRATION UNDER THE SECURITIES
ACT AND, IN CONNECTION THEREWITH, THE INDENTURE IS NOT REQUIRED TO BE QUALIFIED
UNDER THE TRUST INDENTURE ACT OF 1939, AS AMENDED.


 


(R)      NO SECURITIES OF THE SAME CLASS (WITHIN THE MEANING OF PARAGRAPH
(D)(3) OF RULE 144A UNDER THE SECURITIES ACT) AS THE SERIES 2008-A1 NOTES ARE
LISTED ON ANY NATIONAL SECURITIES EXCHANGE REGISTERED UNDER SECTION 6 OF THE
EXCHANGE ACT OR QUOTED ON ANY UNITED STATES AUTOMATED INTER-DEALER QUOTATION
SYSTEM.


 


(S)      NEITHER WEST NOR ANY OF ITS AFFILIATES (AS DEFINED FOR PURPOSES OF
RULE 501(B) OF REGULATION D) HAS, DIRECTLY OR THROUGH ANY AGENT (PROVIDED THAT
NO REPRESENTATION IS MADE AS TO THE SERIES 2008-A1 HOLDERS OR ANY PERSON ACTING
ON THEIR BEHALF), (I) SOLD, OFFERED FOR SALE, SOLICITED OFFERS TO BUY OR
OTHERWISE NEGOTIATED IN RESPECT OF ANY SECURITY (AS DEFINED FOR PURPOSES OF THE
SECURITIES ACT) THAT IS OR WILL BE INTEGRATED WITH THE OFFERING AND SALE OF THE
SERIES 2008-A1 NOTES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION THEREOF
UNDER THE SECURITIES ACT OR (II) SOLICITED ANY OFFER TO BUY OR OFFER TO SELL THE
SERIES 2008-A1 NOTES IN ANY MANNER INVOLVING A PUBLIC OFFERING (WITHIN THE
MEANING OF SECTION 4(2) OF THE SECURITIES ACT), INCLUDING BY MEANS OF, OR IN
CONNECTION WITH THE OFFERING OF THE NOTES OTHERWISE ENGAGING IN, ANY FORM OF
GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE MEANING OF REGULATION
D).


 


(T)      WEST AND ANY “EMPLOYEE BENEFIT PLAN” (AS DEFINED UNDER THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED, AND THE REGULATIONS AND
PUBLISHED

 

13

--------------------------------------------------------------------------------


 


INTERPRETATIONS THEREUNDER (COLLECTIVELY, “ERISA”)) ESTABLISHED OR MAINTAINED BY
WEST, OR ITS “ERISA AFFILIATES” (AS DEFINED BELOW) ARE IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ERISA.  “ERISA AFFILIATE” MEANS, WITH RESPECT TO WEST OR
A WEST SUBSIDIARY, ANY MEMBER OF ANY GROUP OF ORGANIZATIONS DESCRIBED IN
SECTIONS 414(B), (C), (M) OR (O) OF THE INTERNAL REVENUE CODE OF 1986, AS
AMENDED, AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER (THE
“CODE”) OF WHICH WEST IS A MEMBER.  NO “REPORTABLE EVENT” (AS DEFINED UNDER
ERISA) HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR WITH RESPECT TO ANY
“EMPLOYEE BENEFIT PLAN” ESTABLISHED OR MAINTAINED BY WEST, OR ANY OF ITS ERISA
AFFILIATES.  NO “EMPLOYEE BENEFIT PLAN” ESTABLISHED OR MAINTAINED BY WEST, OR
ANY OF ITS ERISA AFFILIATES, IF SUCH “EMPLOYEE BENEFIT PLAN” WERE TERMINATED,
WOULD HAVE ANY “AMOUNT OF UNFUNDED BENEFIT LIABILITIES” (AS DEFINED UNDER
ERISA).  NEITHER WEST NOR ANY OF ITS ERISA AFFILIATES HAS INCURRED OR REASONABLY
EXPECTS TO INCUR ANY LIABILITY UNDER (I) TITLE IV OF ERISA WITH RESPECT TO
TERMINATION OF, OR WITHDRAWAL FROM, ANY “EMPLOYEE BENEFIT PLAN” OR (II) SECTIONS
412, 4971, 4975 OR 4980B OF THE CODE.  EACH “EMPLOYEE BENEFIT PLAN” ESTABLISHED
OR MAINTAINED BY WEST, OR ANY OF ITS ERISA AFFILIATES THAT IS INTENDED TO BE
QUALIFIED UNDER SECTION 401(A) OF THE CODE IS SO QUALIFIED AND NOTHING HAS
OCCURRED, WHETHER BY ACTION OR FAILURE TO ACT, WHICH WOULD CAUSE THE LOSS OF
SUCH QUALIFICATION.


 


(U)     THE REPRESENTATIONS AND WARRANTIES OF WEST SET FORTH IN SECTION 5.01 OF
THE INDENTURE AND IN SECTION 4.01 OF THE SECURITY TRUST AGREEMENT AND OF EACH
WEST SUBSIDIARY IN SECTION 4.02 OF THE SECURITY TRUST AGREEMENT ARE TRUE AND
CORRECT AS OF THE CLOSING DATE (UNLESS SUCH REPRESENTATION OR WARRANTY
SPECIFICALLY RELATES TO AN EARLIER DATE, IN WHICH CASE IT WAS TRUE AND CORRECT
AS OF SUCH EARLIER DATE), AND NEITHER WEST NOR ANY WEST SUBSIDIARY HAS TAKEN ANY
ACTION THAT WOULD VIOLATE THEIR RESPECTIVE OBLIGATIONS UNDER THE INDENTURE, THE
SECURITY TRUST AGREEMENT OR ANY ENGINE MORTGAGE.


 


(V)     THE PRELIMINARY OFFERING MEMORANDUM AS OF ITS DATE DID NOT, THE
MARKETING MATERIALS, AS SUPPLEMENTED BY AND TAKEN TOGETHER WITH THE PRELIMINARY
OFFERING MEMORANDUM, DID NOT AS OF THEIR DATE, AND THE PRIVATE PLACEMENT
MEMORANDUM AS OF ITS DATE DID NOT AND AS OF THE CLOSING DATE WILL NOT, CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT, OR OMIT TO STATE ANY MATERIAL FACT,
THAT WILL MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER
WHICH THEY WERE MADE, MISLEADING, EXCEPT THAT, IN EACH CASE, NO REPRESENTATION
IS MADE AS TO (A) THE APPRAISAL REPORTS PREPARED BY AVITAS, INC. (“AVITAS”), BK
ASSOCIATES, INC. (“BK”) AND INTERNATIONAL BUREAU OF AVIATION, LTD. (“IBA”) AND
ATTACHED THERETO AS EXHIBITS B, C AND D, RESPECTIVELY, ANY SUMMARIES THEREOF AND
ANY PROJECTIONS OR EXPRESSIONS OF FACT, OPINION OR BELIEF OF, OR ANY OTHER
STATISTICAL DATA ATTRIBUTABLE TO, AVITAS, BK OR IBA; (B) THE INFORMATION
CONTAINED IN THE SECTION CAPTIONED “TYPES OF AIRCRAFT ENGINES” IN THE
PRELIMINARY OFFERING MEMORANDUM AND THE PRIVATE PLACEMENT MEMORANDUM EXCERPTED
VERBATIM FROM THE IBA’S APPRAISAL REPORT; (C) THE INFORMATION CONTAINED IN THE
SECTION CAPTIONED “THE AIRCRAFT ENGINE LEASING MARKET” IN THE PRELIMINARY
OFFERING MEMORANDUM AND THE PRIVATE PLACEMENT MEMORANDUM AND THE MAINTENANCE
RESERVE APPRAISAL PREPARED BY SH&E, ANY SUMMARIES THEREOF AND ANY PROJECTIONS OR
EXPRESSIONS OF FACT, OPINION OR BELIEF OF, OR ANY OTHER STATISTICAL DATA
ATTRIBUTABLE TO, SH&E; (D) THE SECTION CAPTIONED “PLAN OF DISTRIBUTION” IN THE
PRELIMINARY OFFERING MEMORANDUM AND THE PRIVATE PLACEMENT MEMORANDUM, AS
APPLICABLE, AND (E) ANY NOTICE, LEGEND, DISCLOSURE OR OTHER ITEM INCLUDED IN OR
RELATED THERETO AS A RESULT OF ANY OFFERING IN ANY JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA.

 

14

--------------------------------------------------------------------------------


 

Section 4.02.    Representations and Warranties of Administrative Agent.  The
Administrative Agent hereby represents and warrants, as of the Closing Date, to
the Series 2008-A1 Holders that:

 


(A)      THE ADMINISTRATIVE AGENT HAS BEEN DULY FORMED AND IS VALIDLY EXISTING
AS A DELAWARE CORPORATION IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE WITH CORPORATE POWER AND AUTHORITY TO OWN, LEASE AND OPERATE ITS
PROPERTIES AND TO CONDUCT ITS BUSINESS AS PRESENTLY CONDUCTED, HAS BEEN DULY
QUALIFIED AS A FOREIGN CORPORATION TO TRANSACT BUSINESS AND IS IN GOOD STANDING
IN EACH JURISDICTION IN WHICH SUCH QUALIFICATION IS REQUIRED, WHETHER BY REASON
OF THE OWNERSHIP OR LEASING OF PROPERTY OR THE CONDUCT OF BUSINESS, EXCEPT WHERE
THE FAILURE TO BE SO QUALIFIED WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


 


(B)     THE ADMINISTRATIVE AGENT HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY
TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE
OTHER RELATED DOCUMENTS TO WHICH IT IS A PARTY AND TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 


(C)      THIS AGREEMENT AND EACH OF THE OTHER RELATED DOCUMENTS TO WHICH THE
ADMINISTRATIVE AGENT IS A PARTY HAVE BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY THE ADMINISTRATIVE AGENT AND CONSTITUTE VALID AND LEGALLY BINDING
AGREEMENTS ENFORCEABLE AGAINST THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH THEIR
TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY (A) BANKRUPTCY, INSOLVENCY,
FRAUDULENT CONVEYANCE, REORGANIZATION, RECEIVERSHIP, MORATORIUM OR OTHER SIMILAR
LAWS AFFECTING THE ENFORCEMENT OF THE RIGHTS OF CREDITORS GENERALLY, (B) GENERAL
PRINCIPLES OF EQUITY, WHETHER ENFORCEMENT IS SOUGHT IN A PROCEEDING IN EQUITY OR
AT LAW, AND (C) PUBLIC POLICY CONSIDERATIONS UNDERLYING THE SECURITIES LAWS, TO
THE EXTENT THAT SUCH PUBLIC POLICY CONSIDERATIONS LIMIT THE ENFORCEABILITY OF
THE PROVISIONS OF SUCH RELATED DOCUMENTS THAT PURPORT TO PROVIDE INDEMNIFICATION
FROM SECURITIES LAW LIABILITIES.


 


(D)     THE ADMINISTRATIVE AGENT IS NOT (A) IN VIOLATION OF ITS CERTIFICATE OF
INCORPORATION OR BY-LAWS (OR SIMILAR ORGANIZATIONAL DOCUMENTS), (B) IN DEFAULT
IN THE PERFORMANCE OR OBSERVANCE OF ANY MATERIAL OBLIGATION, AGREEMENT, COVENANT
OR CONDITION CONTAINED IN ANY CONTRACT, INDENTURE, MORTGAGE, LOAN AGREEMENT,
NOTE, LEASE OR OTHER INSTRUMENT TO WHICH THE ADMINISTRATIVE AGENT IS A PARTY, OR
TO WHICH ANY OF THE PROPERTY OR ASSETS OF THE ADMINISTRATIVE AGENT MAY BE
SUBJECT, OR BY WHICH IT MAY BE BOUND, OR (C) IN VIOLATION OF ANY APPLICABLE LAW,
STATUTE, ORDINANCE, RULE, REGULATION, REQUIREMENT, JUDGMENT OR COURT DECREE
HAVING JURISDICTION OVER IT OR ANY OF ITS ASSETS OR PROPERTIES (WHETHER OWNED OR
LEASED) OTHER THAN, IN THE CASE OF CLAUSES (B) AND (C), ANY DEFAULT OR VIOLATION
THAT COULD NOT REASONABLY BE EXPECTED TO (X) INDIVIDUALLY OR IN THE AGGREGATE,
RESULT IN A MATERIAL ADVERSE EFFECT, (Y) INTERFERE WITH OR ADVERSELY AFFECT THE
ISSUANCE OR MARKETABILITY OF THE SERIES 2008-A1 NOTES ISSUED HEREUNDER, OR
(Z) IN ANY MANNER DRAW INTO QUESTION THE VALIDITY OF THIS AGREEMENT OR ANY OTHER
SERIES 2008-A1 RELATED DOCUMENT.


 


(E)      NO AUTHORIZATION, APPROVAL, CONSENT OR ORDER OF OR FILING,
REGISTRATION, QUALIFICATION, LICENSE OR PERMIT OF OR WITH ANY COURT OR
GOVERNMENTAL AUTHORITY OR AGENCY OR ANY OTHER PERSON IS NECESSARY IN CONNECTION
WITH (A) THE OFFERING, ISSUANCE OR SALE OF THE SERIES 2008-A1 NOTES HEREUNDER
AND (B) THE EXECUTION, DELIVERY AND PERFORMANCE BY THE ADMINISTRATIVE AGENT,
WEST AND THE WEST SUBSIDIARIES OF THIS AGREEMENT AND THE OTHER RELATED
DOCUMENTS,

 

15

--------------------------------------------------------------------------------


 


EXCEPT SUCH AS HAVE BEEN, OR AS OF THE CLOSING DATE WILL HAVE BEEN, OBTAINED OR
SUCH AS MAY OTHERWISE BE REQUIRED UNDER APPLICABLE STATE SECURITIES LAWS IN
CONNECTION WITH THE OFFER FOR SALE AND PURCHASE BY THE SERIES 2008-A1 HOLDERS OF
THE SERIES 2008-A1 NOTES, AND ANY RECORDATION OF THE PLEDGE OF THE COLLATERAL TO
THE SECURITY TRUSTEE PURSUANT TO THE SECURITY TRUST AGREEMENT THAT HAS NOT YET
BEEN COMPLETED, OTHER THAN AS PROVIDED IN THE RELATED DOCUMENTS.


 


(F)      OTHER THAN THE INSURANCE WITH RESPECT TO THE ENGINES UNDER LEASES,
WHICH INSURANCE IS MAINTAINED BY THE RESPECTIVE LESSEES, THE ADMINISTRATIVE
AGENT MAINTAINS INSURANCE WITH RESPECT TO THE ASSETS, PROPERTIES AND BUSINESS OF
THE ADMINISTRATIVE AGENT OF THE TYPES AND IN AMOUNTS GENERALLY DEEMED ADEQUATE
FOR THEIR BUSINESSES AND CONSISTENT WITH INSURANCE COVERAGE MAINTAINED BY
SIMILAR COMPANIES AND BUSINESSES AND AS REQUIRED BY THE INDENTURE AND OTHER
RELATED DOCUMENTS, ALL OF WHICH INSURANCE IS IN FULL FORCE AND EFFECT.


 

ARTICLE V

 


REPRESENTATIONS AND WARRANTIES OF SERIES 2008-A1 HOLDERS


 

Each of the Series 2008-A1 Holders hereby severally and not jointly makes the
following representations and warranties as to itself to WEST and the
Administrative Agent as of the Closing Date:

 

Section 5.01.    Execution, Delivery, Binding Obligation. (a)   This Agreement
has been duly and validly executed and delivered by such Series 2008-A1 Holder
and constitutes a legal, valid and binding obligation of such Series 2008-A1
Holder, enforceable against such Series 2008-A1 Holder in accordance with its
terms, subject as to enforcement to bankruptcy, reorganization, insolvency,
moratorium and other similar laws of general applicability relating to or
affecting creditors’ rights and to general principles of equity.

 


(B)     THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THE PERFORMANCE OF SUCH SERIES 2008-A1
HOLDER’S OBLIGATIONS HEREUNDER WILL NOT CONFLICT WITH, OR RESULT IN ANY
VIOLATION OF OR DEFAULT UNDER, ANY PROVISION OF ANY GOVERNING INSTRUMENT
APPLICABLE TO SUCH SERIES 2008-A1 HOLDER, OR ANY AGREEMENT OR OTHER INSTRUMENT
TO WHICH SUCH SERIES 2008-A1 HOLDER IS A PARTY OR BY WHICH SUCH SERIES 2008-A1
HOLDER OR ANY OF ITS ASSETS IS BOUND, OR ANY PERMIT, FRANCHISE, JUDGMENT,
DECREE, STATUTE, RULE OR REGULATION APPLICABLE TO SUCH SERIES 2008-A1 HOLDER OR
ITS BUSINESS OR ASSETS.


 


(C)      THERE IS NO JUDGMENT, DECREE, STATUTE, RULE OR REGULATION, OR ANY
EVENT, CONDITION OR CONTRACTUAL RESTRICTION, THAT WOULD RESTRICT SUCH
SERIES 2008-A1 HOLDER’S ABILITY TO FUND ITS INVESTMENT IN THE SERIES 2008-A1
NOTES IN ACCORDANCE WITH THE PROVISIONS HEREOF.


 


(D)     SUCH SERIES 2008-A1 HOLDER FIRST LEARNED OF WEST, RECEIVED THE
PRELIMINARY OFFERING MEMORANDUM AND THE PRIVATE PLACEMENT MEMORANDUM AND MADE
THE DECISION TO PURCHASE THE SERIES 2008-A1 NOTES IN THE JURISDICTION LISTED IN
THE ADDRESS OF SUCH SERIES 2008-A1 HOLDER LISTED IN SCHEDULE 1 HERETO.

 

16

--------------------------------------------------------------------------------


 


(E)      NO ORAL OR WRITTEN REPRESENTATION HAS BEEN MADE OR FURNISHED TO SUCH
SERIES 2008-A1 HOLDER OR ITS ADVISERS IN CONNECTION WITH THE OFFERING OF THE
SERIES 2008-A1NOTES THAT WAS IN ANY WAY INCONSISTENT WITH THE INFORMATION STATED
IN THE PRIVATE PLACEMENT MEMORANDUM.


 


(F)      SUCH SERIES 2008-A1 HOLDER ACKNOWLEDGES, REPRESENTS AND AGREES THAT
SUCH SERIES 2008-A1 HOLDER’S PURCHASE OF ITS SERIES 2008-A1 NOTES (I) IS
PERMITTED BY THE LAWS AND REGULATIONS OF THE JURISDICTION IN WHICH SUCH
SERIES 2008-A1 HOLDER IS INCORPORATED, WITHOUT RECOURSE TO PROVISIONS (SUCH AS
SECTION 1405(A)(8) OF THE NEW YORK INSURANCE LAW) PERMITTING LIMITED INVESTMENTS
BY INSURANCE COMPANIES WITHOUT RESTRICTION AS TO THE CHARACTER OF THE PARTICULAR
INVESTMENT AND (II) DOES NOT VIOLATE ANY APPLICABLE LAW OR REGULATION.


 

Section 5.02.    Securities Act.  (a) As of the Closing Date, such
Series 2008-A1 Holder is a “qualified institutional buyer” as defined in
Rule 144A under the Securities Act (a “QIB”), and such Series 2008-A1 Holder
acknowledges that WEST is offering the Series 2008-A1 Notes in reliance on an
exemption from the registration requirements of the Securities Act and such
Series 2008-A1 Holder is acquiring the Series 2008-A1 Notes (i) for its own
account or (ii) for one or more accounts, each of which is a QIB and as to each
of which it exercises sole investment discretion. Such Series 2008-A1 Holder
agrees that it will provide WEST from time to time such information as WEST may
reasonably request in order to ascertain the accuracy of such Series 2008-A1
Holder’s representations in Section 5.01 and this clause (a) of Section 5.02.

 


(B)     SUCH SERIES 2008-A1 HOLDER ACKNOWLEDGES THAT THE SERIES 2008-A1 NOTES
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY OTHER SECURITIES LAW
AND THAT IT HAS NO RIGHT TO REQUIRE WEST TO REGISTER THE SERIES 2008-A1 NOTES
UNDER THE SECURITIES ACT OR ANY OTHER SECURITIES LAW.  SUCH SERIES 2008-A1
HOLDER AGREES THAT THE SERIES 2008-A1 NOTES MAY NOT BE REOFFERED, RESOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT
AND TO A PERSON THAT THE SERIES 2008-A1 HOLDER REASONABLY BELIEVES IS A
QUALIFIED INSTITUTIONAL BUYER OR INSTITUTIONAL ACCREDITED INVESTOR PURCHASING
FOR ITS OWN ACCOUNT OR TO A “NON-U.S. PERSON” PURSUANT TO REGULATION S OF THE
SECURITIES ACT (AS SUCH TERM IS DEFINED THEREIN).  NEITHER SUCH SERIES 2008-A1
HOLDER NOR ANY OF ITS AFFILIATES NOR ANY PERSONS ACTING ON THEIR BEHALF HAVE
ENGAGED OR WILL ENGAGE IN ANY GENERAL SOLICITATION OR GENERAL ADVERTISING WITH
RESPECT TO THE SERIES 2008-A1 NOTE.


 


(C)      SUCH SERIES 2008-A1 HOLDER UNDERSTANDS THAT AN INVESTMENT IN THE
SERIES 2008-A1 NOTES INVOLVES CERTAIN RISKS, INCLUDING THE RISK OF LOSS OF ALL
OR A SUBSTANTIAL PART OF ITS INVESTMENT UNDER CERTAIN CIRCUMSTANCES.  SUCH
SERIES 2008-A1 HOLDER HAS RECEIVED A COPY OF THE PRIVATE PLACEMENT MEMORANDUM
AND THE PRELIMINARY OFFERING MEMORANDUM, HAS REVIEWED EACH OF THE FOREGOING
DOCUMENTS OR HAD THE OPPORTUNITY TO REVIEW EACH OF THEM, UNDERSTANDS THAT THE
PRELIMINARY OFFERING MEMORANDUM WAS SUPERSEDED BY THE PRIVATE PLACEMENT
MEMORANDUM AND HAS REVIEWED OR HAD THE OPPORTUNITY TO REVIEW FINANCIAL AND OTHER
INFORMATION CONCERNING WEST, THE SERIES 2008-A1 NOTES AND THE COLLATERAL PLEDGED
UNDER THE SECURITY TRUST AGREEMENT (THE “COLLATERAL”), IN EACH CASE TO THE
EXTENT IT DETERMINED NECESSARY OR APPROPRIATE IN ORDER TO MAKE AN INFORMED
INVESTMENT DECISION WITH RESPECT TO ITS PURCHASE OF THE SERIES 2008-A1 NOTES,
INCLUDING AN OPPORTUNITY TO ASK QUESTIONS AND REQUEST INFORMATION CONCERNING
WEST AND THE SERIES 2008-A1 NOTES, AND ALL QUESTIONS HAVE BEEN ANSWERED TO THE
FULL SATISFACTION OF SUCH SERIES 2008-A1 HOLDER.

 

17

--------------------------------------------------------------------------------


 


(D)     SUCH SERIES 2008-A1 HOLDER IS AWARE OF THE FOLLOWING:  (I) THERE ARE
SIGNIFICANT RESTRICTIONS ON AND CONDITIONS TO THE TRANSFERABILITY OF THE
SERIES 2008-A1 NOTES (AND THE SERIES 2008-A1 NOTES WILL BEAR LEGENDS REFERRING
TO SUCH RESTRICTIONS), AND THERE IS NO MARKET FOR THE SERIES 2008-A1 NOTES AND
NO MARKET IS EXPECTED TO DEVELOP FOR THE SERIES 2008-A1 NOTES, AND, ACCORDINGLY,
IT MAY NOT BE POSSIBLE FOR SUCH SERIES 2008-A1 HOLDER TO LIQUIDATE ITS
INVESTMENT IN THE SERIES 2008-A1 NOTES; AND (II) NO GOVERNMENTAL AUTHORITY HAS
MADE ANY FINDINGS AS TO THE FAIRNESS OF THIS AGREEMENT OR THE TERMS AND
CONDITIONS OF THE SERIES 2008-A1 NOTES.


 


(E)      SUCH SERIES 2008-A1 HOLDER FURTHER REPRESENTS AND WARRANTS TO WEST AND
THE ADMINISTRATIVE AGENT AS OF THE CLOSING DATE THAT (I) IT HAS KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS, IS CAPABLE OF EVALUATING THE
MERITS AND RISKS OF AN INVESTMENT IN THE SERIES 2008-A1 NOTES AND HAS CAREFULLY
CONSIDERED THE SUITABILITY OF AN INVESTMENT IN SUCH NOTES AND HAS DETERMINED
THAT THE SERIES 2008-A1 NOTES ARE A SUITABLE INVESTMENT; (II) IT HAS MADE,
EITHER ALONE OR TOGETHER WITH ITS ADVISORS, SUCH INDEPENDENT INVESTIGATION OF
WEST AND ITS MANAGEMENT, ASSETS AND RELATED MATTERS AND SUCH SEPARATE AND
INDEPENDENT INVESTIGATION OF THE ENGINES, THE LEASES AND RELATED MATTERS, AS
SUCH SERIES 2008-A1 HOLDER DEEMS TO BE, OR SUCH ADVISORS HAVE ADVISED TO BE,
NECESSARY OR ADVISABLE IN CONNECTION WITH THE PURCHASE OF THE SERIES 2008-A1
NOTES PURSUANT TO THIS AGREEMENT; (III) SUCH SERIES 2008-A1 HOLDER AND ITS
ADVISORS HAVE RECEIVED ALL INFORMATION AND DATA THAT IT AND SUCH ADVISORS
BELIEVE TO BE NECESSARY IN ORDER TO REACH AN INFORMED DECISION AS TO THE
ADVISABILITY OF THE PURCHASE OF THE SERIES 2008-A1 NOTES PURSUANT TO THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; (IV) SUCH SERIES 2008-A1 HOLDER
UNDERSTANDS THE NATURE OF THE POTENTIAL RISKS AND POTENTIAL REWARDS OF THE
PURCHASE OF THE SERIES 2008-A1 NOTES; (V) SUCH SERIES 2008-A1 HOLDER IS A
SOPHISTICATED INVESTOR WITH INVESTMENT EXPERIENCE; AND (VI) SUCH SERIES 2008-A1
HOLDER ACKNOWLEDGES THAT ANY PROJECTIONS OR PREDICTIONS THAT MAY HAVE BEEN MADE
AVAILABLE TO SUCH SERIES 2008-A1 HOLDER ARE BASED ON ESTIMATES, ASSUMPTIONS, AND
FORECASTS WHICH MAY PROVE TO BE INCORRECT, AND NO ASSURANCE IS GIVEN THAT ACTUAL
RESULTS WILL CORRESPOND WITH THE RESULTS CONTEMPLATED BY THE VARIOUS
PROJECTIONS.


 


(F)      SUCH SERIES 2008-A1 HOLDER UNDERSTANDS THAT DISTRIBUTIONS (INCLUDING A
RETURN OF PRINCIPAL) ON THE SERIES 2008-A1 NOTES ARE NOT GUARANTEED, BUT ARE
DEPENDENT ON THE PERFORMANCE OF THE COLLATERAL AND OTHER ASSETS OR INVESTMENTS
HELD BY WEST AND THAT DUE TO THE STRUCTURE OF THE TRANSACTION AND THE
PERFORMANCE OF THE COLLATERAL AND OTHER ASSETS OR INVESTMENTS HELD BY WEST AND
THE WEST SUBSIDIARIES, IT IS POSSIBLE THAT PAYMENTS ON THE SERIES 2008-A1 NOTES
MAY BE DEFERRED, REDUCED OR NOT MADE AT ALL.  IT UNDERSTANDS THAT WEST WILL HAVE
NO SIGNIFICANT ASSETS OTHER THAN THE COLLATERAL PLEDGED UNDER THE SECURITY TRUST
AGREEMENT AND DISTRIBUTIONS ON THE SERIES 2008-A1 NOTES WILL BE PAYABLE SOLELY
FROM AND TO THE EXTENT OF THE AVAILABLE COLLECTIONS OF AND PROCEEDS FROM SUCH
COLLATERAL IN ACCORDANCE WITH THE PRIORITY OF PAYMENTS PROVIDED FOR UNDER THE
INDENTURE.


 


(G)     SUCH SERIES 2008-A1 HOLDER ACKNOWLEDGES AND UNDERSTANDS THAT IT IS THE
INTENT OF WEST THAT FOR PURPOSES OF U.S. FEDERAL INCOME, STATE AND LOCAL INCOME
AND FRANCHISE TAXES AND ANY OTHER INCOME TAXES, THE SERIES 2008-A1 NOTES WILL BE
TREATED AS INDEBTEDNESS AND, IF SUCH SERIES 2008-A1 HOLDER IS (X) A U.S. HOLDER,
(Y) A NON-U.S. HOLDER THAT IS A FOREIGN CORPORATION THAT IS A “CONTROLLED
FOREIGN CORPORATION” OR A “PASSIVE FOREIGN INVESTMENT COMPANY” FOR U.S. FEDERAL
INCOME TAX PURPOSES OR (Z) A NON-U.S. HOLDER WHOSE INCOME FROM ITS
SERIES 2008-A1 NOTES IS EFFECTIVELY CONNECTED WITH THE CONDUCT OF A U.S. TRADE
OR BUSINESS FOR U.S.

 

18

--------------------------------------------------------------------------------


 


FEDERAL INCOME TAX PURPOSES, SUCH SERIES 2008-A1 HOLDER AGREES TO SUCH TREATMENT
AND AGREES TO TAKE NO ACTION INCONSISTENT WITH SUCH TREATMENT.


 


(H)     SUCH SERIES 2008-A1 HOLDER FURTHER MAKES THE REPRESENTATIONS,
WARRANTIES, COVENANTS AND AGREEMENTS ON ITS PART DEEMED TO BE MADE BY AN
INVESTOR IN THE SERIES 2008-A1 NOTES SET FORTH IN THE SECTION IN THE PRIVATE
PLACEMENT MEMORANDUM CAPTIONED “TRANSFER RESTRICTIONS” (ALL OF WHICH
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS ARE INCORPORATED BY
REFERENCE HEREIN).


 


(I)       SUCH SERIES 2008-A1 HOLDER ACKNOWLEDGES THAT WEST, IN ACCORDANCE WITH
UNITED STATES TREASURY REGULATIONS GOVERNING DEBT INSTRUMENTS ISSUED WITH
ORIGINAL ISSUE DISCOUNT, WILL TREAT THE SERIES 2008-A1 NOTES AS “CONTINGENT
PAYMENT DEBT INSTRUMENTS” FOR UNITED STATES FEDERAL INCOME TAX PURPOSES AND, IF
SUCH SERIES 2008-A1 HOLDER IS (X) A U.S. HOLDER, (Y) A NON-U.S. HOLDER THAT IS A
FOREIGN CORPORATION THAT IS A “CONTROLLED FOREIGN CORPORATION” OR A “PASSIVE
FOREIGN INVESTMENT COMPANY” FOR U.S. FEDERAL INCOME TAX PURPOSES OR (Z) A
NON-U.S. HOLDER WHOSE INCOME FROM ITS SERIES 2008-A1 NOTES IS EFFECTIVELY
CONNECTED WITH THE CONDUCT OF A U.S. TRADE OR BUSINESS FOR U.S. FEDERAL INCOME
TAX PURPOSES, SUCH SERIES 2008-A1 HOLDER AGREES TO SUCH TREATMENT AND TO BE
BOUND BY WEST’S APPLICATION OF THE UNITED STATES TREASURY REGULATIONS GOVERNING
CONTINGENT PAYMENT DEBT INSTRUMENTS, INCLUDING WEST’S DETERMINATION OF A
“COMPARABLE YIELD” AND A “PROJECTED PAYMENT SCHEDULE” FOR THE SERIES 2008-A1
NOTES, EACH WITHIN THE MEANING OF SUCH REGULATIONS.

 

ARTICLE VI

 

CERTAIN COVENANTS OF PARTIES

 

Section 6.01.    Securities Act.  WEST agrees not to sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) that would be integrated with the sale of the
Series 2008-A1 Notes and the Series 2008-B1 Notes in a manner that would require
the registration under the Securities Act of the sale to the Series 2008-A1
Holders and the Series 2008-B1 Holders of the Series 2008-A1 Notes and the
Series 2008-B1 Notes, respectively.

 

Section 6.02.    Legal Conditions to Closing.  The Series 2008-A1 Holders, WEST
and the Administrative Agent will take all reasonable actions necessary to
comply promptly with all legal requirements which may be imposed on any of them
with respect to the consummation of the transactions contemplated by this
Agreement and will promptly cooperate with and furnish information to one
another in connection with any such legal requirements.  The Series 2008-A1
Holders, WEST, and the Administrative Agent will take all reasonable action
necessary to obtain (and will cooperate with one another in obtaining) any
consent, authorization, permit, license, franchise, order or approval of, or any
exemption by, any Governmental Authority or any other Person, required to be
obtained or made by it in connection with any of the transactions contemplated
by this Agreement.

 

Section 6.03.    Expenses and Fees.  Except as otherwise expressly provided
herein, all Issuance Expenses incurred in connection with the entering into this
Agreement and the transactions contemplated hereby shall be paid by WEST.

 

19

--------------------------------------------------------------------------------


 

Section 6.04.    Further Assurances.  On and after the date of this Agreement,
the Series 2008-A1 Holders (at the expense of WEST), WEST and the Administrative
Agent will do, execute and perform all such other acts, deeds and documents as
the other party may from time to time reasonably require in order to carry out
the intent of this Agreement.

 

ARTICLE VII



INDEMNIFICATION


 

Section 7.01.    Indemnification by WEST.  WEST agrees to indemnify and hold
harmless the Series 2008-A1 Holders and any of their respective officers,
directors, employees, agents, representatives, assignees and Affiliates (each,
an “Indemnified Party”) against any and all losses, claims, damages, liabilities
or expenses (including reasonable legal and accounting fees) (collectively,
“Losses”), as incurred (payable promptly upon written request), for or on
account of or arising from or in connection with any breach of any
representation, warranty or covenant of WEST in this Agreement or any other
Related Document or in any certificate or other written material delivered
pursuant hereto; provided, however, that WEST shall not be so required to
indemnify any such Person or otherwise be liable to any such Person hereunder
for any Losses arising from such Person’s gross negligence, willful misconduct
or bad faith. Notwithstanding the foregoing, WEST shall not be liable for any
settlement of any proceeding effected without its written consent. All amounts
due to an Indemnified Party under this Article VII shall be included in the
amounts due to the Series 2008-A1 Notes and the Indenture Trustee shall pay such
amounts to such Series 2008-A1 Holders as part of the increased costs on the
Series 2008-A1 Notes out of the Available Collections Amount on each Payment
Date as provided in Section 3.14 of the Indenture and Section 3.03 of the
Series 2008-A1 Supplement.

 

Section 7.02.    Indemnification by Administrative Agent.  The Administrative
Agent agrees to indemnify and hold harmless an Indemnified Party against all
Losses, as incurred (payable promptly upon written request), for or on account
of or arising from or in connection with any breach of any representation,
warranty or covenant of the Administrative Agent in this Agreement or any other
Related Document or in any certificate or other written material delivered
pursuant hereto; provided, however, that the Administrative Agent shall not be
so required to indemnify any such Person or otherwise be liable to any such
Person hereunder for any Losses arising from such Person’s gross negligence,
willful misconduct or bad faith. Notwithstanding the foregoing, the
Administrative Agent shall not be liable for any settlement of any proceeding
effected without its written consent.

 

Section 7.03.    Procedure.  In order for any Indemnified Party to be entitled
to any indemnification provided for under this Agreement in respect of, arising
out of, or involving a claim made by any Person against the Indemnified Party (a
“Third Party Claim”), such Indemnified Party must notify WEST in writing of such
Third Party Claim within five Business Days of receipt of a summons, complaint
or other written notice of the commencement of litigation and within ten
Business Days after receipt by such Indemnified Party of any other written
notice of the Third Party Claim. Thereafter, the Indemnified Party shall deliver
to WEST, within a reasonable time after the Indemnified Party’s receipt thereof,
copies of all notices and documents (including court papers) received by the
Indemnified Party relating to such Third Party Claim.

 

20

--------------------------------------------------------------------------------


 

Section 7.04.    Defense of Claims. If a Third Party Claim is made against an
Indemnified Party, (a) WEST or the Administrative Agent, as the case may be,
will be entitled to participate in the defense thereof and, (b) if it so
chooses, to assume the defense thereof with counsel selected by WEST or the
Administrative Agent, as the case may be, provided that in connection with such
assumption (i) such counsel is not reasonably objected to by the Indemnified
Party and (ii) WEST or the Administrative Agent, as the case may be,  first
admits in writing its liability to indemnify the Indemnified Party with respect
to all elements of such claim in full.  Should WEST or the Administrative Agent,
as the case may be, so elect to assume the defense of a Third Party Claim, WEST
or the Administrative Agent, as the case may be, will not be liable to the
Indemnified Party for any legal expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof.  If WEST or the
Administrative Agent, as the case may be, elects to assume the defense of a
Third Party Claim, the Indemnified Party will (i) cooperate in all reasonable
respects with WEST or the Administrative Agent, as the case may be, in
connection with such defense and (ii) not admit any liability with respect to,
or settle, compromise or discharge, such Third Party Claim without WEST’s or the
Administrative Agent’s, as the case may be, prior written consent.  If WEST or
the Administrative Agent, as the case may be, shall assume the defense of any
Third Party Claim, the Indemnified Party shall be entitled to participate in
(but not control) such defense with its own counsel at its own expense.  If WEST
or the Administrative Agent, as the case may be, does not assume the defense of
any such Third Party Claim, the Indemnified Party may defend the same in such
manner as it may deem appropriate, including settling such claim or litigation
after giving notice to WEST or the Administrative Agent, as the case may be, of
such terms and, WEST or the Administrative Agent, as the case may be, will
promptly reimburse the Indemnified Party upon written request.

 

ARTICLE VIII



MISCELLANEOUS


 

Section 8.01.    Amendments.  No amendment or waiver of any provision of this
Agreement shall in any event be effective unless the same shall be in writing
and signed by all of the parties hereto, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

Section 8.02.    Notices.  All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be send by a telecopy or
delivered by overnight courier service, as to each party hereto, at its address
set forth below or at such other address as shall be designated by such party in
a written notice to the other parties hereto. All such notices and
communications shall, when telecopied or sent by overnight delivery service, be
effective, with respect to telecopy notices, when the sending machine receives
confirmation of the transmission, and, with respect to overnight delivery
service, when confirmed by signed receipt.

 

If to the Series 2008-A1 Holders, to the addresses set forth in Schedule 1
hereto.

 

If to WEST:

 

Willis Engine Securitization Trust
c/o Willis Lease Finance Corporation

773 San Marin Drive, Suite 2215

 

21

--------------------------------------------------------------------------------


 

Novato, California 94998

Attention: General Counsel

Facsimile No. (415) 408-4702

 

If to the Administrative Agent:

 

Willis Lease Finance Corporation

773 San Marin Drive, Suite 2215

Novato, California 94998

Attention: General Counsel

Facsimile No. (415) 408-4702

 

If to the Indenture Trustee:

 

Deutsche Bank Trust Company Americas
60 Wall Street

MS NYC 60-2606

New York, New York 10005
Attention: Trust & Securities Services - Structured Finance Services  
Facsimile No. (212) 553-2460

 

Section 8.03.    No Waiver; Remedies.  No failure on the part of any party
hereto to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by any Applicable Law.

 

Section 8.04.    Binding Effect; Assignability; Continuing Obligation.  This
Agreement shall be binding upon and inure to the benefit of WEST, the
Administrative Agent and the Series 2008-A1 Holders and their respective
successors and assigns (including any subsequent Holders of the Series 2008-A1
Notes, subject to their executing and delivering an Assignment and Assumption);
provided, however, that WEST shall not have the right to assign its rights
hereunder or any interest herein (by operation of law or otherwise) without the
prior written consent of the Series 2008-A1 Holders. This Agreement shall create
and constitute the continuing obligation of the parties hereto in accordance
with its terms, and shall remain in full force and effect until such time as all
amounts payable with respect to the Series 2008-A1 Notes shall have been paid in
full.

 

Section 8.05.    GOVERNING LAW; JURISDICTION.  THIS AGREEMENT SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE
OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.
Each of the parties hereto agrees that the United States federal and New York
State courts located in The City of New York shall have non-exclusive
jurisdiction to hear and determine any suit, action or proceeding, and to settle
any disputes, which may arise out of or in connection with this Agreement and,
for such purposes, submits to the jurisdiction of such courts. Each of the
parties hereto waives any objection which it might now or hereafter have to such
courts being nominated as the forum or venue to hear and

 

22

--------------------------------------------------------------------------------


 

determine any suit, action or proceeding, and to settle any disputes, which may
arise out of or in connection with this Agreement and agrees not to claim that
any such court is not a convenient or appropriate forum. Each of the parties
hereto consents to the granting of such legal or equitable relief as is deemed
appropriate by such courts.

 

Section 8.06.    Execution in Counterparts.  This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.

 

Section 8.07.    Survival.  All representations, warranties, guaranties and
indemnifications contained in this Agreement and in any document, certificate or
statement delivered pursuant hereto or in connection herewith shall survive the
sale and transfer of the Series 2008-A1 Notes.

 

Section 8.08.    Appointment of Agent for Service of Process.  WEST hereby
appoints Corporation Service Company having an address at 1133 Avenue of the
Americas, New York, New York 10036 as its agent for service of process in the
State of New York.

 

Section 8.09.    Table of Contents; Headings.  The Table of Contents preceding
the Agreement and headings of the Articles and Sections of this Agreement have
been inserted for convenience of reference only, are not to be considered a part
hereof and shall in no way modify or restrict any of the terms and provisions
hereof.

 

Section 8.10.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 8.11.    USA PATRIOT Act.  Each of the Series 2008-A1 Holders hereby
notifies WEST that, should it be necessary, pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
it is required to obtain, verify and record information that identifies WEST,
which information includes the name and address of WEST and other information
that will allow such Series 2008-A1 Holder to identify WEST in accordance with
said Act.

 

Section 8.12.    Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and

 

23

--------------------------------------------------------------------------------


 

enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

[Signatures follow]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Series 2008-A1 Note Purchase
and Loan Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

WILLIS ENGINE SECURITIZATION TRUST

 

as issuer of Series 2008-A1 Notes,

 

 

 

 

 

By:

/s/ Bradley S. Forsyth

 

 

Name:

Bradley S. Forsyth

 

 

Title:

Controlling Trustee

 

Series 2008-A1 Note Purchase and Loan Agreement

 

--------------------------------------------------------------------------------


 

 

WILLIS LEASE FINANCE CORPORATION,

 

as Administrative Agent,

 

 

 

 

 

By:

/s/ Thomas C. Nord

 

 

Name:

Thomas C. Nord

 

 

Title:

Senior Vice President

 

Series 2008-A1 Note Purchase and Loan Agreement

 

--------------------------------------------------------------------------------


 

 

BAYERISCHE LANDESBANK,

 

as an initial Series 2008-A1 Holder

 

 

 

 

 

By:

/s/ Melanie Feger

 

 

Name:

Melanie Feger

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Richard Lawrynowicz

 

 

Name:

Richard Lawrynowicz

 

 

Title:

Vice President

 

Series 2008-A1 Note Purchase and Loan Agreement

 

--------------------------------------------------------------------------------


 

 

DEKABANK DEUTSCHE GIROZENTRALE,

 

as an initial Series 2008-A1 Holder

 

 

 

 

 

By:

/s/ Angelika Beyer

 

 

Name:

Angelika Beyer

 

 

Title:

First Vice President

 

 

 

 

 

By:

/s/ Carsten Grote

 

 

Name:

Carsten Grote

 

 

Title:

Authorized Officer

 

Series 2008-A1 Note Purchase and Loan Agreement

 

--------------------------------------------------------------------------------


 

 

KFW IPEX-BANK GMBH,

 

as an initial Series 2008-A1 Holder

 

 

 

 

 

By:

/s/ Thomas Brehler

 

 

Name:

Thomas Brehler

 

 

Title:

First Vice President

 

 

 

 

 

By:

/s/ Anja Thiem

 

 

Name:

Anja Thiem

 

 

Title:

Project Manager

 

Series 2008-A1 Note Purchase and Loan Agreement

 

--------------------------------------------------------------------------------


 

 

LANDESBANK BADEN-WUERTTEMBERG,

 

as an initial Series 2008-A1 Holder

 

 

 

 

 

By:

/s/ Christien Bezner

 

 

Name:

Christien Bezner

 

 

Title:

AVP

 

 

 

 

 

By:

/s/ Bethina Barth

 

 

Name:

Bethina Barth

 

 

Title:

SPM

 

Series 2008-A1 Note Purchase and Loan Agreement

 

--------------------------------------------------------------------------------


 

 

NATIXIS TRANSPORT FINANCE,

 

as an initial Series 2008-A1 Holder

 

 

 

 

 

By:

/s/ Jean-François Lascombe

 

 

Name:

Jean-François Lascombe

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Alexis Fekete

 

 

Name:

Alexis Fekete

 

 

Title:

Vice-President

 

Series 2008-A1 Note Purchase and Loan Agreement

 

--------------------------------------------------------------------------------


 

 

NORDDEUTSCHE LANDESBANK
GIROZENTRALE,

 

as an initial Series 2008-A1 Holder

 

 

 

 

 

By:

/s/ Oliver Gruenke

 

 

Name:

Oliver Gruenke

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Jens Rieken

 

 

Name:

Jens Rieken

 

 

Title:

Authorized Signatory

 

Series 2008-A1 Note Purchase and Loan Agreement

 

--------------------------------------------------------------------------------


 

SERIES 2008-A1 NOTE PURCHASE AND LOAN AGREEMENT

SCHEDULE 1

 

ADDRESSES OF SERIES 2008-A1 HOLDERS

 

Names of Series 2008-A1 Holders

 

Addresses of Series 2008-A1 Holders

 

 

 

Bayerische Landesbank

 

Business Area Corporates
Global Asset Finance
Aircraft Finance
Brienner Strasse 18
D-80333 München
Germany

 

 

 

DekaBank Deutsche Girozentrale

 

Mainzer Landtrasse 16
60325 Frankfurt am Main
Germany

 

 

 

KfW IPEX-Bank GmbH

 

Attention.: Dept.: X4b2
Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany

 

 

 

Landesbank Baden-Wuerttemberg

 

6751 Structured Finance
Landesbank Baden-Württemberg
Am Hauptbahnhof 2
70173 Stuttgart
Germany

 

 

 

NATIXIS Transport Finance

 

BP 4
75060 PARIS Cedex 02
France

 

 

 

Norddeutsche Landesbank Girozentrale

 

Attention: Aviation Group 2214 / 9930
Friedrichswall 10
30159 Hannover
Germany

 

--------------------------------------------------------------------------------


 

SERIES 2008-A1 NOTE PURCHASE AND LOAN AGREEMENT

SCHEDULE 2

 

COMMITMENTS OF SERIES 2008-A1 HOLDERS

 

Names of Series 2008-A1 Holders

 

Initial Outstanding
Principal Balance

 

Individual Commitments
of Series 2008-A1
Holders

 

Bayerische Landesbank

 

$

24,134,654

 

$

24,134,654

 

DekaBank Deutsche Girozentrale

 

$

48,269,309

 

$

48,269,309

 

KfW IPEX-Bank GmbH

 

$

38,615,447

 

$

38,615,447

 

Landesbank Baden-Wuerttemberg

 

$

48,269,309

 

$

48,269,309

 

NATIXIS Transport Finance

 

$

24,134,654

 

$

24,134,654

 

Norddeutsche Landesbank Girozentrale

 

$

28,961,585

 

$

28,961,585

 

Total:

 

$

212,384,958

 

$

212,384,958

 

 

--------------------------------------------------------------------------------


 

SERIES 2008-A1 NOTE PURCHASE AND LOAN AGREEMENT

SCHEDULE 3

 

2008 ENGINES

 

ESN

 

Manufacturer

 

Model

894329

 

CFM International

 

CFM56-7B

697496

 

CFM International

 

CFM56-5B4/3

894328

 

CFM International

 

CFM56-7B

567323

 

CFM International

 

CFM56-5C4/P

892939

 

CFM International

 

CFM56-7B26

V12471

 

International Aero Engines

 

V2527-A5

729086

 

Pratt & Whitney

 

PW4062-3

V12470

 

International Aero Engines

 

V2527-A5

896177

 

CFM International

 

CFM56-7B/3

697519

 

CFM International

 

CFM56-5B4/3

V12373

 

International Aero Engines

 

V2527-A5

 

2

--------------------------------------------------------------------------------


 

SERIES 2008-A1 NOTE PURCHASE AND LOAN AGREEMENT

EXHIBIT A

 

FORM OF CONTROLLING TRUSTEE CLOSING DATE CERTIFICATE

 

Date:  [                                   ][   ], 20[   ]

 

The undersigned, a Controlling Trustee of Willis Engine Securitization Trust, a
Delaware statutory trust (“WEST”), does hereby certify to the Series 2008-A1
Holders, in satisfaction of one of the conditions for purchase of the
Series 2008-A1 Notes and the making of Series 2008-A1 Loans by the
Series 2008-A1 Holders under the Series 2008-A1 Note Purchase and Loan Agreement
(the “Agreement”), dated as of the date hereof, among Willis Lease Finance
Corporation, WEST, and the Series 2008-A1 Holders, on the date first set forth
above (the “Closing Date”), as follows (capitalized terms used herein having the
same meanings as in the Agreement):

 

(I)      THE REPRESENTATIONS AND WARRANTIES OF WEST IN THE AGREEMENT AND THE
SERIES 2008-A1 SUPPLEMENT ARE ACCURATE IN ALL MATERIAL RESPECTS AS OF THE
CLOSING DATE, WITH THE SAME EFFECT AS IF MADE ON THE CLOSING DATE;

 

(II)     WEST HAS COMPLIED WITH ALL THE AGREEMENTS AND SATISFIED ALL THE
CONDITIONS ON ITS PART TO BE PERFORMED OR SATISFIED AT OR BEFORE THE CLOSING
DATE;

 

(III)    AS OF THE CLOSING DATE, NO EVENT OF DEFAULT, EARLY AMORTIZATION EVENT
OR SERVICER TERMINATION EVENT HAS OCCURRED AND IS CONTINUING, AND NO FACT,
CONDITION OR EVENT EXISTS OR HAS OCCURRED WHICH WOULD, UPON THE GIVING OF NOTICE
OR THE PASSAGE OF TIME OR BOTH, CONSTITUTE AN EVENT OF DEFAULT, AN EARLY
AMORTIZATION EVENT OR A SERVICER TERMINATION EVENT;

 

(IV)    ON THE CLOSING DATE, SERIES 2008-B1 LOANS ARE ALSO BEING MADE BY THE
SERIES 2008-B1 HOLDERS UNDER THE SERIES 2008-B1 NOTE PURCHASE AGREEMENT IN AN
AMOUNT EQUAL TO THE “COMMITMENTS” OF THE SERIES 2008-B1 HOLDERS UNDER THE
SERIES 2008-B1 NOTE PURCHASE AGREEMENT (AS DEFINED THEREIN);

 

(V)     BEFORE AND AFTER GIVING EFFECT TO THE SERIES 2008-A1 LOANS TO BE MADE ON
THE CLOSING DATE AND THE ACQUISITION OF THE 2008 ENGINES WITH THE PROCEEDS
THEREOF ON THE CLOSING DATE AND DURING THE DELIVERY PERIOD, NO SENIOR BORROWING
BASE DEFICIENCY OR MAXIMUM BORROWING BASE DEFICIENCY EXISTS OR WOULD EXIST AS OF
THE CLOSING DATE; AND

 

(VI)    NO PROCEEDING IS PENDING WHICH WOULD PROHIBIT THE SALE AND PURCHASE OF
THE SERIES 2008-A1 NOTES OR THE MAKING OF THE SERIES 2008-A1 LOANS ON THE
CLOSING DATE.

 

Executed as of the date first set forth above, by the undersigned, a Controlling
Trustee of WEST.

 

--------------------------------------------------------------------------------


 

 

By:

 

 

Name:

 

Title: Controlling Trustee

 

2

--------------------------------------------------------------------------------


 

SERIES 2008-A1 NOTE PURCHASE AND LOAN AGREEMENT

EXHIBIT B

 

FORM OF ADMINISTRATIVE AGENT

CLOSING DATE CERTIFICATE

 

Date:  [                                   ][  ], 20[   ]

 

The undersigned, an officer of Willis Lease Finance Corporation, as
Administrative Agent for Willis Engine Securitization Trust, a Delaware
statutory trust (“WEST”), does hereby certify to the Series 2008-A1 Holders, in
satisfaction of one of the conditions for purchase of the Series 2008-A1 Notes
and the making of Series 2008-A1 Loans by the Series 2008-A1 Holders under the
Series 2008-A1 Note Purchase and Loan Agreement (the “Agreement”), dated as of
the date hereof, among Willis Lease Finance Corporation, WEST, and the
Series 2008-A1 Holders, on the date first set forth above (the “Closing Date”),
as follows (capitalized terms used herein having the same meanings as in the
Agreement):

 

                (I)            THE REPRESENTATIONS AND WARRANTIES OF THE
ADMINISTRATIVE AGENT IN THE AGREEMENT AND IN THE RELATED DOCUMENTS TO WHICH THE
ADMINISTRATIVE AGENT IS A PARTY ARE ACCURATE IN ALL MATERIAL RESPECTS AS OF THE
CLOSING DATE, WITH THE SAME EFFECT AS IF MADE ON THE CLOSING DATE; AND

 

                (II)           THE ADMINISTRATIVE AGENT HAS COMPLIED WITH ALL
THE AGREEMENTS AND SATISFIED ALL THE CONDITIONS ON ITS PART TO BE PERFORMED OR
SATISFIED AT OR BEFORE THE CLOSING DATE.

 

Executed as of the date first set forth above, by the undersigned, an officer of
the Administrative Agent.

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------